VERITEXT
QW SOLUTIONS

Deposition of:

Sylvia Ray
July 23, 2020

In the Matter of:

Ray, Sylvia, et al. Vs. Gray, Bradley
Elliott, Estate Of, et al.

Veritext Legal Solutions
877.373.3660 | calendar-al@veritext.com | 800.808.4958

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

Page l

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF ALABAMA

NORTHERN DIVISION

SYLVIA RAY, AS PERSONAL )
REPRESENTATIVE OF THE )
ESTATE OF PAIGE )

MITCHELL, DECEASED, )

et al., )
Plaintiffs, ) CIVIL ACTION NO:
) 19-0069-KD-MU
vs. )
ESTATE OF BRADLEY ) DEPOSITION OF:
ELLIOTT GRAY, et al., ) SYLVIA RAY

Defendants. )

STIPULATIONS
IT IS STIPULATED AND AGREED, by and
between the parties through their
respective counsel, that the deposition of:
SYLVIA RAY,
may be taken before Karen Hinch, Licensed

Court Reporter and Notary Public, State at

Veritext Legal Solutions
877-373-3660 800.808.4958
ne Whe

co ~~

Page 2
Large, at the Law Offices of Phelps,
Jenkins, Gibson & Fowler, 1201 Greensboro
Avenue, Tuscaloosa, Alabama 35401, on the
23rd day of July, 2020, commencing at
approximately 10:00 a.m.

IT IS FURTHER STIPULATED AND AGREED
that the signature to and reading of the

9 deposition by the witness is waived, the

10
11
12
13
14
15
16
17
18
19
20
21
22
23

—_
CT womAADUN Hh wWN Re

be i
WN CoO oa D Uh WwW Ne

deposition to have the same force and
effect as if full compliance had been had
with all laws and rules of Court relating
to the taking of depositions.

IT IS FURTHER STIPULATED AND AGREED
that it shall not be necessary for any
objections to be made by counsel to any
questions, except as to form or leading
questions, and that counsel for the parties
may make objections and assign grounds at
the time of the trial, or at the time said
deposition is offered in evidence, or prior
thereto.

Page 3

APPEARANCES

ON BEHALF OF THE PLAINTIFFS:
John E. McCulley
Attorney at Law
John E. McCulley, P.C.
601 Greensboro Avenue, Suite 200
Tuscaloosa, AL 35401
ON BEHALF OF THE DEFENDANTS:
Thomas O. Gaillard, III
Attorney at Law
Helmsing, Leach, Herlong,
Newman & Rouse, P.C.
Post Office Box 2726
Mobile, AL 36652

R. Warren Kinney

Attorney at Law

Porter, Porter & Hassinger, P.C.
880 Montclair Road, Suite 175
Birmingham, AL 35213

ADU fWNH

10
1]
12
13
14
15
16
17
18
19
20
21
22
23

on AO kW Ne

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Page 4
INDEX
Page
Direct Examination by Mr. Gaillard = 5
Cross-Examination by Mr. Kinney 81
Redirect Examination by Mr. Gaillard 101

EXHIBIT INDEX

Marked
Defendant's
Exhibit 1
Exhibit 2
Exhibit 3
Exhibit 4
Exhibit 5
Exhibit 6
Exhibit 7

34
47
47
48
50
51
51

Statement of Claim
Court order

Plea agreement
Court document
Court document
Court document
Court document
Exhibit 8 Aerial map
Exhibit 9 Aerial map
Exhibit 10 Photos

Exhibit 11 Aerial photo
Exhibit 12 Photo

Exhibit 13. Aerial photo
Exhibit 14 Deposition notice

75

75
75

76
76

77

80
Page 5
I, Karen Hinch, Licensed Court
Reporter, and a Notary Public for the State
of Alabama at Large, acting as
Commissioner, certify that on this date, as
provided by the Federal Rules of Civil
Procedure and the foregoing stipulation of
counsel, there came before me on the 23rd
day of July, 2020, at the law offices of
Phelps, Jenkins, Gibson & Fowler, 1201
Greensboro Avenue, Tuscaloosa, Alabama
35401, commencing at approximately
10:00 a.m., SYLVIA RAY, witness in the
above cause, for oral examination,
whereupon the following proceedings were
had:
SYLVIA ANN RAY,

being first duly sworn, was examined and
testified as follows:

DIRECT EXAMINATION
BY MR. GAILLARD:
Q Tell us your full name, please.
A Sylvia Ann Casey Ray.
Q Ms. Ray, my name is Tom

2 (Pages 2 - 5)

Veritext Legal Solutions

877-373-3660

800.808.4958
oon nunkwWNe

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Oreo wDuohwWN Re

TD i i
cTcwO MANU RWHP

21
22
23

Page 6

Gaillard. I represent Ken Robertson who's a
defendant in this case. We're here to take
your deposition today. Have you ever given
a deposition before?
A No.
Q Okay. Let me just go through a
few sort of ground rules to help us get
started this morning.

I'll be asking questions, and
you'll be giving the answers, and the court
reporter will be taking down everything we
say. So if you can remember, instead of
nodding your head or saying uh-huh or
huh-uh, if you can give a verbal response
that she can take down. We'll all have to
go back and read it later, and it will be

better --
A Yes.
Q -- if we do that, and it makes it

clear. And I'll try to do the same, and

I'll try not to talk over you if you're

giving an answer. And if you'll make sure
to let me try to get my question out before

Page 7
you answer too, that helps us keep it
clearer on paper later.

I don't know how long we'll be.
I don't think we'll be here all day with
this, but you never know when you get
started in these things how long they'll go.
So it's not an endurance contest. If you
need to take a break at any point for any
reason, you just let me know and we'll be
glad to do that. Okay?
A That's fine.
Q I want to, I guess, start just
getting a little bit of background
information, because there's some things we
know about this case, and there's other
things we don't, or about you and your
family and all that. So I want to ask a
little bit about that.

I understand that you're living
in Gadsden, Alabama; is that right?

A That's correct.
Q How long have you lived there?
A Sixty-six years.

Page 8
1Q Have you ever lived in
2 Moundville?

3 A No.

4Q Okay. And as I understand it

5 from some of the documents, you are the
6 mother of Paige Mitchell?
7
8
9
0

A That's correct.
Q Okay. And also, as I understand
it from some of the paperwork, your husband
10 was Danny Ray?
11 A That's correct.
12 Q And that was Paige's father?
I3 A Yes.
14 Q And he was initially the personal

15 representative of her estate?

16 A That's right.

17 Q But he has since passed?

18 A Yes.

19 Q Okay. Was Paige born in Gadsden?
20 A Yes.

21 Q And grew up there?

22 A Well, no. I'm sorry. She lived

23 there all of her life, but she was actually

Page 9 |
1 born in Plant City, Florida, is what her
2 original birth certificate says.

3 Q Okay. But you-all lived in

4 Gadsden all your life pretty much?

SA Yes.

6Q And most of her growing-up life

7 was in Gadsden?

8 A Yes.

9Q And then, as I understand it, she
10 got married at some point. And who did she
11 marry?
12 A Benjamin Mitchell.

13 Q Okay. Do you remember when they
14 got married?

IS A I do because it was her birthday.

16 Q Okay.

17 A April the 19th. The year was

18 2002.

19 Q You mentioned that that was her

20 birthday, April 19th. I think I saw

21 something that said she was born April 19 of
22 1979; is that right?

23 A Yes.

3 (Pages 6 - 9)

Veritext Legal Solutions

877-373-3660

800.808.4958
osm nM WHR

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23

Oreo wDuohwWN Re

PR i i i
Wh GTwooa Du bwhye oc

Page 10

Q Okay. And when she married
Benjamin Mitchell, where did they live?

A When they got married, they lived
on Powers Loop Road -- well, no, they
didn't. I'm sorry. It was County Road 44.
Q In the Moundville area?

A Yes.

Q How did she end up in Moundville?
A They met at the beach at Panama

City, Florida, and -- she was down there
with a friend. And then they communicated
back and forth and just hit it off. And she
moved down here actually before they got
matried, because she talked to me about it.
And she was a hairdresser, so she had to get
a job and things like that.

Q Was her husband Benjamin
originally from the Moundville area?

A Yes.

Q Okay. And so she moved down here

just before they got married, and then got
married and stayed here?
A Yes.

Page 11

Q I say "here." We're in

Tuscaloosa right now. But in the Moundville
area once she got married to him?

A Yes.

Q All right. And how many children
did they have?

A Two.

Q And those were Kaci and Kayla

Mitchell; is that right?

A Yes.

Q Okay. And I saw somewhere or
heard that Benjamin passed away at some
point, maybe from a motor vehicle accident?

A Yes.
Q Tell me about that.
A The kids were two and six. He

worked for Mercedes. And he was off that
weekend, and he was to go in to work the
next day. And he was at home, and a friend
came by that lived down the street with his
brother's motorcycle. And the friend's
brother was in the service and he was
visiting. And Ben loved stuff like that and

l
2
3
4
5
6
7
8

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23

on AO kW Ne

ee
CN

11
12
13
14
15
16
17
18
19
20
21
22
23

Page 12
knew how to drive them, and so he drove it.
And something happened on County Road 44.
Q And so he was operating the
motorcycle when some kind of accident
happened?

A Yes. He was on the street that
they live on, and he went down the road and
didn't come back.
Q Do you remember what year that
was?
A
minute.
Well --
MR. MCCULLEY: If you're not
sure, it's okay to say so.
A Well, I could count it up. But
Kayla was born in 2006, and Kaci was born in
2002. No, wait a minute. 2002, yeah, and
2006. And Kayla was two years old. So that
would be 2008.
Q Okay. After he passed away, what
did Paige do? She and the girls, did they
stay in the Moundville area?

2000 -- let's see. Wait a

Page 13
A They stayed right where they
were. They were on the Mitchell property.
And she didn't want to disrupt their life
and stayed there. She thought it was best
for them.
Q As I understand it, when this
incident happened -- when I say "this
incident," when Brad Gray killed Paige and
Kaci -- she was living in kind of downtown
Moundville?
A Yes. She had been there -- she
moved from the place that they had lived.
She sold it and bought a house on Market
Street.
Q How long had she had that house
on Market Street?
A I helped her move, so -- it was a
little over a year.
Q Okay. Before the incident we're
talking about or was it longer?
A Well, wait a minute. I don't
know. I think she'd been in the house a
little over a year.

4 (Pages 10 - 13)

Veritext Legal Solutions

877-373-3660

800.808.4958
on~rnu & Whe

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Oreo wDuohwWN Re

PR i i i
Wh GTwooa Du bwhye oc

Page 14

Q And what was her reason for It
moving from the County Road 44 location to 2
the 154 Market Street location? 3
A She had a really large yard 4
there, and it was just a lot of upkeep. And 5
I think she wanted -- it was a double-wide 6
trailer, but they had it fixed really nice 7
and it was -- but it was a lot for her in 8
upkeep. So she wanted a smaller yard, and 9
she had decided that that was a good safe 10
area she thought. 11
Q I guess at some point after her 12
husband Ben passed away, she started dating 13
Brad Gray; is that correct? 14
A I don't know the time line, but I 15
had met him when I went down there when they 16
lived on County Road 44. And their common 17
bond was -- and it's an ironic thing, but 18
they both had lost spouses in accidents on 19
that road. 20
Q On the same road? 21
A On the same road. 22
Q Do you know how they met? 23
Page 15

A I don't.
Q Tell me just generally what you 2
know about their relationship. That's maybe 3
too broad of a question, but -- 4
A Yeah. She was down there with no 5
family. And we wanted her to move back, but 6
she did not want to leave that area for 7
several reasons. And she enjoyed it. But 8
she had a lot of fond memories, and he was 9
buried there and his -- a lot of his family 10
lived there and the other grandparents. 11

So she had two times tried to get 12

another house close to me, but this was when 13
Kaci was probably 11, and it just didn't 14
work out. But then Kaci was older, and when 15
she mentioned moving back to Gadsden, Kaci 16
didn't want to move because she was about to | 17
be in junior high school. So Paige decided = 18
to stay there. She said it was not meant to 19
be because she had tried two times. And the 20

first time the woman decided not to sellher 21
house, and Paige was ready to buy it. And = 22
then the second time, there was a big to-do —. 23

Page 16
with Wachovia. They had messed up her
paperwork. And it actually had been
inspected and -- the house that she was
looking at. But she just couldn't get the
paperwork straightened out. And she really
had -- and you can talk to the real estate
agent about it. Wachovia had -- I don't
know exactly what they did, but some people
didn't do their job, and it affected her
getting the house. So it fell through, and
she said it just wasn't meant to be.

So she waited for a while and
then looked for a house there. She wanted
to invest in a house because she thought it
was safer and a better investment.
Q I guess I'm just right now
looking for more of what your knowledge is
of what relationship she had with Brad Gray.
Let me try to ask a better question maybe.
Do you remember when they first
started seeing each other?

A I do but I don't remember the
date. I really don't. And --
Page 17 |
Q Do you remember a year?
A I don't remember a year, because

I -- I mean, we went back and forth a lot.
The kids were small, and so we went back and
forth a lot.

Q I guess I'm just wondering if she
had been --
A The only way I would remember is

if I tried to think about how old the kids
were. And I have no idea really.

Q Well, you mentioned that her
husband Ben passed away in I think 2008, and
this incident we're talking about today was
in 2017. And so I didn't know if she and
Brad were seeing each other for ten years,
for two years. I'm trying to --

A It was a long time, I'll put it

that way. I really -- I don't have an idea.

I really don't. But I will say this: He
went to rehab for the drinking --

Q Brad?
A -- at some time. And she was his
sponsor because his family had given up on

5 (Pages 14 - 17)

Veritext Legal Solutions

877-373-3660

800.808.4958
oon nunkwWNe

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Oreo wDuohwWN Re

i i i i
Mme TW omHa DA fbwWhye oc

23

Page 18
trying to help him. Or | don't know all the
background. She told me a lot of stuff.

But she did come to my house when
she visited him, and I don't know when that
was. I would have to -- if somebody's life
depended on it, I could maybe go back and
look, but I have no idea what year that was.
There's nothing in my mind that would make
me remember.

Q Would it be --

A But they were friends off and on
for a long time.

Q Okay. And would it be fair to

say for more than five years?

A Yeah. Well, let me think. Yeah.
It would be -- but I don't know how much
over that.

Q But you can't give an exact?
A Huh-uh.
Q That's fair.

Let me ask this. Did Paige ever
remarry at any point?
A No. She never -- she dated Brad,

Page 19
and like I said, it was an off-and-on
relationship because she -- because of his
behavior. There were times when she didn't
talk to him. But she told me that --
because we asked her, and there were
times -- a long time when she did not see
him. And that was probably two years before
this happened. I know two -- like about two
years before this happened, she was not
seeing him.

But she said she kept running
into him and seeing him at different places
because he lived about a mile down the road.
And she said that it was kind of odd that
they would just run into each other, but
it's asmall town. And I said, well, maybe
you just need to be his friend and that's
all. You know, because she was a
hairdresser, and he was a smart guy. I
mean, he really had some issues, but he was
kind of a jack-of-all-trades I guess you
would say.
Q When you would come down to

23

Page 20
1 visit, would you spend time around her and
2 also see him from time to time?
3 A Yeah. He -- Brad helped her
4 move. We all helped her move into the
5 house.
6 Q Into the Market Street house?
7A Uh-huh. And there were other
8 people that helped her move.
9Q Do you know if, in that two-year
10 time frame before this incident happened
11 that they maybe weren't seeing each other as
12 regular, were they still seeing each other
13 some off and on during that time?
l4A No.
15 Q So she would just -- she wasn't
16 dating him, but she would see him around
17 town is your understanding?

18 A At that point.

19 Q Yes.

20 A But then I think -- you know,

21 after that, I'm not going to say because |

22 really don't know, but -- I don't know.

Because | didn't see him.

Page 21

But I will say this. One day I[

was coming, and she knew I was coming but I
was late. And she was working, and she
called Brad to go and make sure the kids
were at home. And so he lived down the
road. He also -- he lived down the road,
and he worked down the road. So she was
afraid the kids would be at the house on
Market Street by their self, so she called
Brad to go by there. And we were all -- we
all ended up there at the same time. But
that was probably a year -- probably that
summer at some point. So I know she talked
to him, but I don't remember how much.
Q So you're thinking that would
have been the summer of 2016 maybe?
A Yeah.
Q Okay. How often would you come
down here to visit with her?
A She came to my house more often
than I came down here, but we had -- my
husband and I came here for Kaci's birthday
December the 17th. And then she was killed

6 (Pages 18 - 21)

on AO kW Ne

aa
Me ©

13
14
15
16
17
18
19
20
21
22
23

Veritext Legal Solutions

877-373-3660

800.808.4958
—
Ke COO wmAATDUN HhWN re

12
13
14
15
16
17
18
19
20
21
22
23

Oreo wDuohwWN Re

PR i i i
Wh GTwooa Du bwhye oc

Page 22
the next -- well, no, we saw each other --
then she came to my house at New Year's.
And she spent Christmas here in Moundville.
And so the last time I saw her was the Ist

of January.
Q Of 2017?
A Uh-huh. And we were supposed to

see each other like the first of February,
sometime in that area, but it didn't work
out. So my niece was supposed to come the
weekend before she got killed.

Q And who is your niece?

A Tiffany Parnell.

Q Does she live in Gadsden?

A She did. She lives in Fort Payne
now.

Q Okay. When Paige would come up

to visit y'all in Gadsden, would she ever
bring Brad with her?

A He came one time.
Q Just once?
A Uh-huh.
Q Is that a yes?
Page 23
A Yes.
Q I'll remind you every now and
then.
A He came one time.
Q On the times that you did see

Brad Gray and you were around him, did you
ever see him do anything to Kaci, make any
threats to her or harm her?

A No. No. I never saw anything

like that, but I was told some things by
Paige.
Q When did she tell you some of

those things?

A Well, it's on record with the

police department that before she moved, he
had hit her. And she had to go to the
dentist, and she was afraid she was going to
lose a tooth.

Q Do you remember when that was?
A No, I don't.

Q Approximately?

A But it should be -- she was

supposed to go and testify, but she never

on nt hw NR

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23

on AO kW Ne

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Page 24
went. The police know about it because they
talked to me about it. But I don't remember
the dates.

Q And you said that was because
Brad hit her?

A He didn't hit her with his hand,

but he hit her with something. I don't
remember now what it was.

Q And do you think there was some
sort of police report or complaint --

I know there was.

-- that Paige --

I know there was.

-- made against him?

Uh-huh.

Have you never seen that report?
No. Well, in some of her things
when we were cleaning the house out, I did
see where there was a piece of paper about
it. But the police I think said that she
never -- and she talked to me about it, but
like I said, I don't remember the dates.

But she never followed through with it.

PA PFPA PAY

Page 25
Q There was an incident that
occurred on July 9th, 2015, I believe, where
Paige went over to Brad's house to get her
car.
A Well, that was a different thing.
Q Well, what I was going to ask is,
this thing where he hit her with something
and she had to go to the dentist, was that
incident before the July 9, 2015 situation?
A I don't know. I[ really -- I
think it was after.
Q Which one was when?
A The incident at her house I think
was after the thing at his house. But I'm
not sure.
Q When you say the incident at her
house, that would have been where she ended
up having to go to the dentist?

A Yeah.

Q But you can't say for sure right
here?

A No.

Q And the piece of paper you said

7 (Pages 22 - 25)

Veritext Legal Solutions

877-373-3660

800.808.4958
on~rnu & Whe

bi a i i i
Whe ocwmraDA wb wWhHe Ce

Oreo wDuohwWN Re

PR i i i
Wh GTwooa Du bwhye oc

Page 26
you found at her house, do you remember what
that was?

A I think it was the piece of paper
telling her when the court date was, but --
and it may be even in some of her stuff that
I have.

Q And based on what you said, it
sounds like that Paige didn't follow up on
that incident with the -- when he hit her at
her house so that maybe it got dismissed or
something?

A Uh-huh.

Q Is that right?

A That's what I think. Because he
had been in trouble, and she really was
afraid he would lose his job or something.
He had had his -- from what I understand, he
had had his license pulled or -- he had had
a lot of problems, and she was trying to
weigh out what to do. And so she did not
follow through because of -- you know, she
Just didn't. I don't know.

Q And when you say he had a lot of

Page 27
problems, was it an alcohol problem he
apparently had?

A Anger, alcohol, driving without a
license. That's all I know of.

Q Do you know if his substance
issues were just alcohol or if he had some
kind of drug issue as well?

A I don't. But I -- I was told he
took Adderall, but I really don't know. I
think it's a possibility. And I can't even
tell you who told me that.

Q But other than that, you didn't
have any --
A I don't know of any other drugs.

And I really have no idea, and I haven't
heard anybody say.

Q Other than the incident where
Paige ended up having to go to the dentist
with the deal with Brad, and the one we
talked about where she went to get her car
in July of 2015, do you know of any other
incidents where Brad either hurt her or
threatened to hurt her?

on nt hw NR

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23

on AO kW Ne

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Page 28

Yeah.
Tell me about that.
This is what Marjean said.
Who is Marjean?
The other grandmother.
What's her last name?
Childree. She asked me if I knew
about it and I said no. And so Paige had
called me several times before she got
killed, like three times over a few days,
but I was busy painting to get ready for
them to come to our house, and I just kept
missing her. And she talked to her dad.

And looking back on it now, I
think she wanted to talk to me, but she
really did not want to bother me. And
that's how she was. She didn't -- like she
would -- I don't know why, but she didn't
ask to speak to me. And I wish she had.

But anyway, she talked to her dad
and -- but dad -- Danny didn't like Brad and
she knew it. So if she had a problem with
him, she would not have mentioned it to

PHA PSFA PAS

Page 29
Danny. And so that lines up with what
Marjean was saying, that he had come by
their house on -- she said Saturday night.
And she asked me if I knew about it, and I
said no. And she said that he picked up
like an exercise, muscle -- some kind of
working-out thing, and hit her in the head,
and she filed a report.
Q Do you remember when that would
have been?
A It was the Saturday before she
got killed on Thursday.
Q And you think there was some sort
of report filed with the police department?

A Yes. I was told there was.

Q Have you seen any documentation
of that?

A No. No. But like I said, my

husband talked to the police really more
than I did. I was working. My husband was
retired, and so he took care of a lot of

that. And he had almost a degree in

criminal justice. So he took care of all

8 (Pages 26 - 29)

Veritext Legal Solutions

877-373-3660

800.808.4958
Page 30 Page 32

| that. 1 Q -- had some incident with Paige?
2Q Your husband did? 2A No.
3 A Uh-huh. 3 Q Did Brad ever do anything to harm
4Q Is that a yes? 4 or threaten the children, Kayla or Kaci?
SA Yes. SA No. Because I asked.
6 Q Any other incidents that you know 6 Q All right. I looked this up
7 of where Brad threatened her or harmed -- 7 earlier just so we could establish the date
8 A I was not told, but -- 8 of birth. Also we've talked about Paige's,
9Q -- Paige? 9 but Kaci's date of birth looked like was
lO A No. That I know of. But I've 10 December 17 of 2002. Does that sound right?
11 been told there was. But she would not tell 11 A Yes.
12 me because she did not want to worry me. 12 Q And then Kayla was the younger
13 Q Who else would have told you 13. sister.
14 about anything like that? 14 A Yes.
IS A Her friends. 15 Q And you said she was born in
16 Q Do you remember who may have -- —-16 2006?
17 which friends may have said anything? 17 A December the Ist.
IS A She had two friends that she -- 18 Q Where is Kayla now?
19 from Gadsden that knew about it. 19 A With Marjean and Keenan Childree
20 Q And who were they? 20 on Powers Loop Road. Which Paige and Ben
21 A Crystal Honeycutt was one, and 21 had lived there for a few years before
22 Elisa -- and I can't think of her married 22 they -- let's see, after -- she -- they
23 name, but it's on my -- it's probably on 23 lived in his grandfather's house when they
Page 31 Page 33
| this phone that he has locked up. That's | first got married, and then they bought a
2 Paige's phone. 2 trailer and lived in Marjean's yard for a
3 Q But these were friends that lived 3 few years. And Kayla was brought home to
4 still in Gadsden? 4 that trailer. So that would be in 2002 that
SA Uh-huh. 5 they lived there. And for how long, I
6Q Is that a yes? 6 really don't remember.
7A Yes. 7 Q So Marjean Childree --
8 Q But these were people she would 8A Probably --
9 still talk to? 9Q -- and Keenan Childree, were
10 A Yes. 10 those Ben's parents?
11 Q Okay. Did these friends from ILA It was Ben's mother and

12 Gadsden ever come down here to Moundville 12 stepfather.

13 and witness anything like that? 13 Q Okay. I was going to ask because
l4A With Brad? 14 the name was different. I was wondering.
15 Q Right. IS A Uh-huh.

16 A To my knowledge -- they have not 16 Q But both of them are still alive?
17 mentioned it to me if they did. 17 A Yes.

18 Q Okay. And as we sit here today, 18 Q Okay. And they live here still

19 whether you've heard it from somebody else 19 in that same location?

20 or witnessed it yourself, any other events 20 A Yes. The same house, which is

21 you can think of leading up to, you know, 21 the Perry home place. It's been there for a
22 January 25th, 2017, where Brad -- 22 long time. It's on their farm, the Perry

23 A No. 23 farm.

9 (Pages 30 - 33)

Veritext Legal Solutions
877-373-3660 800.808.4958
oon nunkwWNe

10
11
12
13
14
15
16
17
18
19
20
21
22
23

—_
CT womAADUN Hh wWN Re

be i
WN CoO oa D Uh WwW Ne

Page 34
Q And did Keenan and Marjean
Childree tell you anything else that they
observed about Brad Gray leading up to all
this?
A Yes, but I really -- you'd have
to talk to them, because it's a lot of
stuff.
Q They were living here, so they
may have seen more than you?
A Keenan was called to help Paige
sometimes with whatever. And so yes, they
know.
(Defendant's Exhibit Number
| was marked
for identification.)
Q Let me show you what I've marked
as Exhibit 1, which is just a copy of the
statement of claim that was made. Have you
seen that before?
A I have not seen this before that
I can remember, this exact piece of paper.
I mean, I don't --
Q That's fine if you hadn't. I

Page 35 |
think it was your husband who signed it.
A He told me -- I mean, he talked
about this stuff. So that's his signature.

Yes. Well -- yes.

And you may not know this, but in
Alabama generally you have to -- before you
sue a municipality, you have to make a
statement of claim like this and submit it
to them. But it sounds like you weren't
really involved in this part of it, that

your husband handled that. Would that be
fair to say?

A Ask me that again.

Q Sure. Did you have anything to
do with putting together this statement of
claim we've marked as Exhibit 1?

Q That's your husband's signature?
A Uh-huh.

Q Is that a yes?

A Yes, itis. So July 25th, 2017.
Q Is that the date he signed it?

A Uh-huh.

Q Yes?

A

Q

Page 36

1A Let me read this again. So this

2 is actually -- (witness reviewing document.)
3 He -- he told me -- we have a

4 very good communication. I'm sure he told
5 me, but I don't remember that exactly.

6 But -- I mean, I don't know what to say.
7Q You mentioned that it's got his

8 signature on there.

9A Yes.

10 Q And it shows it was signed on

11 July 25, 2017. Do you know when this

12 document, Exhibit 1, was actually sent to
13 the City of Moundville?

14 A No. I knew you were going to ask
15 that.

16 Q And that's fine. If you don't

17 know, you can just tell me you don't know.
18 A I don't know.

19 Q Okay. And some of the things I'm
20 asking you about are just so we can kind of
21 get the dates that some of these things

22 happened.

23 A Uh-huh.

Page 37
Q In looking at the estate, it
looks like your husband was initially the
personal representative of the estate
appointed by the Hale County probate court;
is that correct?
A Yes.
Q And it looks like -- let's see.
It looks like the will was submitted to that
probate court in Hale County on April 11,
10 2017. I don't see exactly when your husband
11 was appointed as personal representative,
12 but I assume it was right around that time
13 frame. Does that sound about right?
144A Yes.
15 Q Okay. And then he passed away --
16 was it in March of 2017 or 2018?
I7A 2018.
18 Q Oh, wait. Here it is.
19 March 27, 2018. That's right.
20 A Yes.
21 Q And so then you were appointed as
22 the successor personal representative. And
23 is that for the estates of Paige Mitchell

10 (Pages 34 - 37)

on AO kW Ne

oO

Veritext Legal Solutions

877-373-3660

800.808.4958
13
14
15
16
17
18
19
20
21
22
23

aay nun fk WN

mWNNhNe eee ee eee we
Whe CWA DAMN bBwWHeE TL

Page 38
and Kaci Mitchell?
A Yes.
Q And it looks like, based on the
date of that document, that that was -- and
I can show it to you if you want to see it,
but it was around January 25 of 2019.
That I was appointed --
That you were appointed.
Yes.
Okay. I just wanted to get those
dates down so we had that as a reference.

I know this is probably not
something you necessarily want to talk about
or not easy to talk about, but we do have to
talk about this whole situation. And so I
do want to get into the incident that
occurred January 25th of 2017.

But before that | guess, | want
to talk a little bit about that incident
that I was aware of in July of 2015 where
Paige went over to I guess get her car. And
the date I got from the documents that that
happened was July 9, 2015.

A
Q
A
Q

Page 39

Tell me what you know about that
incident.
A She called us and talked to her
daddy. And she was upset. And he told her
some things that she should do and not do.
And I overheard the conversation. It was in
the afternoon. And her daddy just told her
that she needed to call the police.
Q Do you know if that conversation
she had with your husband was before or
after the incident with Brad on July 9th?
A I have no idea. The July 9th
incident is which incident?

Q

Well, my understanding from what

I've seen on that is that she went over to
his house to get her car.

A That's right.

Q And --

A And it was parked there. And
that I know.

Q What -- and I guess that's what

I'm trying to learn is what else you know
about what happened that night when she went

l
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23

on AO kW Ne

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Page 40
to get her car.
A It was during the afternoon, from
what I understand.
Q Okay.
A I really don't remember the time,
but I'm thinking it was the afternoon. And
he wasn't going to let her have it.
Q The police report indicates it
was 11:40 at night. It says P.M.
A Oh, was it? Okay. Well, she
called. I don't remember.

Q So --

A It was at night? Okay.

Q That's what the police report
indicated.

A I was thinking it was the

afternoon.

Q So I didn't know if maybe she had
called the next day and was talking to y'all
about it.

A She was really upset, and I just
know that she called. And like I said, I
had to work, so a lot of times she would

Page 41
talk to her daddy because he was just really
better at giving advice legally than me.
Because I have no clue what would be
sometimes the best thing in those
circumstances.

Q Do you know why her car was over
at Brad's and why she was having to go get
it that night?

A I don't.

Q And do you know what actually
occurred in that incident?

A No.

Q Okay. But something occurred, at
least you know that, that she talked to your
husband about and she was upset about it?

A Yes.

Q Did you know she filed a police
report or a complaint against him related to
that July 9th incident?

A Yes.

Q Okay. Did you talk to her after

that about anything related to that
incident, whether she got her car back or

11 (Pages 38 - 41)

Veritext Legal Solutions

877-373-3660

800.808.4958
oon nunkwWNe

10
11
12
13
14
15
16
17
18
19
20
21
22
23

aay nun fk WN

mWNNhNe eee ee eee we
Whe CWA DAMN bBwWHeE TL

Page 42

about going to court or anything like that?
A No. Her daddy took care of all
that.

Q Did he relay anything to you that

she told him?
A I'm sure he did, but I don't
remember any specific thing.
Q That's fair.
A Yes. We would discuss that.
That would be a big thing because -- because
of she's down here by herself, you know, and
she's got two kids, and that was her car.
So yes, that would be a very big thing to
discuss. But like I said, Danny didn't like
him, and so he told her what to do.
Q Were you aware that on that
July 9, 2015 incident the police in
Moundville who had responded out there took
a gun at some point from Brad or from his
house that night?
A I don't know when they got the
gun. I just know that they -- my husband
talked to several people with the police

Page 43
department after her death, and one of them
called our house to tell us about the
incident that the gun had been returned to
Brad. Now, when they took it, I did not
know. I don't remember that. But they
called us to let us know that that was the
gun that they were killed with. And the
reason they called was that they were afraid
that it was going to come out in the
newspaper, and they wanted to tell us first.

Q Do you remember who called to
tell you?
A No, I don't. My husband took

notes, and he has like those yellow pads,

lots of notes. And he wrote it down and
they're stored away.

Q But you still have those?

A I have those. But I don't have

them memorized, and anything I need to know,
I can go back and look at those note pads.

Q When was the last time you looked
at them?
A About maybe two years ago.

l
2
3
4
5
6
7
8

9
10
11
12
13
14
15
16
17
18
19
20
21
22

23

CIDKNARWNHE
rFOPrAS

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Page 44
Q Did you personally talk to
anybody from Moundville at that point about
the gun or the incident or anything, or was
it just your husband?
A My husband. But he wrote
everything down. This was just his hobby.
He liked it. He was retired where he was
the secretary-treasury of the union hall,
and that's how he kept up with things. And
I have them from years ago.
Q What did he do for a living
before he retired?
A He was the secretary-treasurer of
the Local 2176 union, steel worker union in
Gadsden.
Q That was before he retired?
A Well, before the steel plant
closed down. He actually was one of the
last people left in that office. He closed
the office down when the steel plant closed.
And that was in 2002.

Q As we sit --
A I mean the year 2000.

Page 45 |
Q Okay. As we sit here today, have

you personally had any conversations with
anybody from the City of Moundville --

No.

-- or its police department?

No.

About any of this?

If you're saying not ever, I have
called about something, and they never
called me back. I don't remember now what
it was. But about that incident or a

specific incident, no. I needed some --
some kind of documentation, and they never
called me back. So I have not spoke to any
of the -- the police department and
detectives and stuff came to Marjean's house
the night after or that -- let's see. I

think that Thursday night after Paige had
died, they came to Marjean's house and told
us a lot of information.

Q Before the night that this

happened in January where Brad went to -- I
guess Brad went to Paige's house, and he

12 (Pages 42 - 45)

Veritext Legal Solutions

877-373-3660

800.808.4958
oon nunkwWNe

eel etl ee oe
o~nuw fbwWwN eK

19
20
21
22
23

Oreo wDuohwWN Re

PR i i i
Wh GTwooa Du bwhye oc

Page 46
shot page and Kaci --
A Uh-huh.
Q Before that night, had you or
your husband gotten any kind of warning or
indication that Brad was going to
potentially do something like that?
A No.
Q Do you know if anybody had any
clue he was going to do something like that?
A Not like that. No. There were
some people that were not surprised and --
but no.
Q Let me just go through a couple
of these documents too. Again, part of this
is just getting some dates.

Going back to that July 9, 2015
incident, you understand that Brad was
arrested because of that confrontation he
had with Paige, correct? Is that right?

A Yes.

Q And he ended up having to go to
court. Were you aware of the outcome of
that?

Page 47
A No. I'm sure Danny knew, but I
don't remember.
Q I'm going to mark as Exhibit 2 --
this is an order from the court related to
that case, and it shows that Brad initially
pled not guilty, and then it set a trial
date for September 8, 2015. Do you see
that?
(Defendant's Exhibit Number
2 was marked
for identification.)

A Yes.

Q Were you involved at all in that
court date or --

A No.

Q Do you know if Paige showed up

the day of that court date in court?

A I don't know.
(Defendant's Exhibit Number
3 was marked
for identification.)
Q Okay. Let me show you Exhibit 3.

This is another one of those court

on nt hw NR

a
oN!

11
12
13
14
15
16
17
18
19
20
21
22
23

on AO kW Ne

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Page 48
documents. That's the plea agreement that
Brad Gray entered into, looks like on
September 8, 2015, where he actually pled
guilty. Do you see that?

A I see it.

Q Were you aware that he had pled
guilty to that charge?

A No.

Q When I say "that charge," he was
charged with domestic violence third,
harassment, from that July 9 incident. Were
you aware of that?

A No. I was not aware of that.
(Defendant's Exhibit Number
4 was marked
for identification.)
Q And then Exhibit 4 is just

another part of that same plea situation. |
don't know -- if you haven't seen it, you

can tell me you haven't seen that before.

A I haven't. I haven't seen tt.

Q And that I think is just another
document from the court setting out some of

Page 49

the terms after he pled guilty to that.
A Uh-huh.
Q Were you aware that Brad, as a
result of that July 2015 incident, had to,
as part of his sentencing, attend some anger
management classes?
A Yes. I did know that.
Q You did know that?

There's three documents here I
think that relate to that. Do you know if
he had ever been to some kind of anger
management before this?
A I have no idea.
Q I just knew you had mentioned
something earlier about him having to go to
anger management, so I didn't know if there
was another situation where you were aware
of.
A I don't know.
Q So it could be this one that you
were referring to?
A Uh-huh.
Q Is that a yes?

13 (Pages 46 - 49)

Veritext Legal Solutions

877-373-3660

800.808.4958
l
2
3
4
5
6
7
8

9
10
11
12
13
14
15
16
17
18
19
20
21

22
23

Oreo wDuohwWN Re

i i i i
Mme TW omHa DA fbwWhye oc

23

Page 50

That is a yes.

I'm sorry.
(Defendant's Exhibit Number

5 was marked

for identification.)
Q Okay. I'll show you these three
documents just kind of in order. Does that
appear to be, Exhibit 5, one of those
documents where the Court was referring him
to the court referral program for anger
management?

A
Q

A It doesn't say anger management,
does it?
Q Let me see. Doesn't say anger

management. Just says, This is to certify
that the defendant below has successfully
completed all of the requirements of the

court referral officer on March 18, 2016.
Do you see that part at the top?

A I do.

Q Okay.

A I saw that.

Q Let me show you Exhibit 6 then.

Page 51
That is a little more specific I think.
(Defendant's Exhibit Number
6 was marked
for identification.)

Q Does Exhibit 6 actually set out
and confirm that he attended all 12 sessions
of the anger management program?
A Yes.
Q Okay.
(Defendant's Exhibit Number
7 was marked
for identification.)
Q And then finally Exhibit 7, this

is another one of the court documents where
it looks like the Court is acknowledging
getting receipt of that information, about
the anger management completion; is that
correct?
A Yes.
Q Okay. Thank you.

All right. At the time Paige and
Kaci were killed, do you know what time of
day or night that occurred?

l
2
3
4
5
6
7

8

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23

on AO kW Ne

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Page 52

A No one knows.

Q And you and your husband were
called by some detectives or somebody I
think you said? How did you find out?
A Perry Childree called, which is
Marjean and Keenan's daughter.

Q Okay.

A She is the aunt to the kids.

Q And she is the one who let y'all
know?

A Yes.

Q And again, I hate to have to ask
this, but if you can just tell me what you

know about what occurred that night, you
know, that you've learned what happened.

A Let's see. Okay. I know that --

I'm just trying to back up.

Q And let me say this, | guess to
preface that. I'm just wondering, I guess,
what information you have about what led up
to that, if there was any kind of
confrontation with Brad and Paige that day
that ended up with this occurring later --

Page 53

A No.
Q -- or anything like that?
A No. I will tell you what

happened. Two friends of hers that were
dating were fussing. And Rickey is the guy,
and the girl was her friend that lived

across the street from her when she lived on
County Road 44. And the girlfriend,
neighbor, called her over and over. They
talked several times. And Paige talked to
her, and they were talking about Rickey.
And so she was friends with both of them,
and she went -- after the kids were asleep,
she went to Rickey's house to talk to him.
Q Paige did?

A Paige went to his house. And for
some reason, Brad was there. And she did
not know he was going to be there, and she
didn't like the fact that he was there. And
she felt like that it was a setup or -- she

was not sure. But she had a conversation
with her girlfriend -- and I can't think of
her name. That she told her that -- and I

14 (Pages 50 - 53)

Veritext Legal Solutions

877-373-3660

800.808.4958
oon nunkwWNe

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Oreo wDuohwWN Re

PR i i i
Wh GTwooa Du bwhye oc

Page 54
think it was on a text, that she had a lot
to say to Brad whenever she was going to
talk to him, but she did not know she was
going to talk to him that night. But he was
there. And on the text, they apparently had
left on good terms, but he was drinking,
Rickey was drinking, and that was -- she
wasn't real crazy about that.
Q Was Michelle Kramer the name of
the --
A Michelle. Uh-huh.
Q Okay. And so Michelle had been
talking to Paige because Michelle was having

issues with Rickey --

A Rickey.

Q -- Dalton --

A Yes.

Q -- that night or that day.

And --

A Yes.

Q And then at some point, sounds

like that evening when the girls had gone to

bed, Paige went over to Rickey's house to
Page 55

try and help the situation.

A Yes.

Q And Brad was there.

A Yes.

Q And Paige, it sounds like,

thought maybe they had kind of set it up so
that she would come over knowing Brad was
there?

A I don't think she thought

Michelle did. I think she thought Rickey --
but Rickey might have. But like I said,
there was -- Rickey and Brad had both been
drinking, so they -- we don't know how that
came about.

Q But to your understanding, this
would have been the night of

January 25, 2017?

A It would have been the 26th
because it was at 12:30 at night.

Q Okay. So on into the next
morning?

A It was the morning that she got
killed.

—_
CO mAADAUMN hWN Re

—_

12
13
14
15
16
17
18
19
20
21
22
23

on AO kW Ne

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Page 56

Q Okay.

A So what happened exactly after
that is speculation.

Q Where did you get that
information?

A From the phone.

Q From Paige's phone?

A Yes.

Q Was that from text messages?
A Yes. And what Michelle -- I've

talked to her friends. They tell -- you
know -- you know, it's -- it's information
that I know.

Q What else did you learn from
Paige's phone about that day and night of
July -- | mean January 25, 26 of 2017?

A That she was not happy with
Brad's behavior, period, and she -- from
what was -- let's see. She was ready -- I
won't say that I -- I don't know what to
say. She was not happy with some things
that Brad had told her friend. For sure,
she was not happy.

Page 57

Q Which friend was that?
A I don't remember her name.
Q But she wasn't happy because Brad

had said something to someone?

A One of her best friends. Not

these two girls from Gadsden but from
somebody in Moundville.

Q During this time, was Brad trying
to get back together with Paige? Do you
know?

A I think he was obsessed with her,
because I have a recording on her porch on
the phone where she was talking to him about
stalking her.

Q Is that recording on her phone?
A Yes.
Q And it was a recording she made

while she was talking to Brad?

A Yes.

Q Do you remember when that
recording was made?

A No. I don't have that memorized,
but it's on the phone.

15 (Pages 54 - 57)

Veritext Legal Solutions

877-373-3660

800.808.4958
oon nunkwWNe

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Oreo wDuohwWN Re

10
11
12
13
14
15
16

Page 58 |
Q Are there any other recordings
that you know of?

A Not like that.

Q But are there any other
recordings that you know of?

A Not -- no.

Q Do you remember the context of

the recording in terms of what was said
between Brad and Paige on that recording?
A She said -- it was on her front
porch. And like I said, I don't remember
the time, but it was at night. And the

lights were on the porch, and she -- you can
see that she was talking to him.

Q So this is a video recording?

A A video recording.

Q So she wasn't talking to him on
the phone?

A No.

Q She was standing on her porch

talking to him?
A It is a video recording. And she
said, I think I saw your car parked or --

Page 59
something. His vehicle. I think it was a
truck. And she said, What do you think
about that or what do you say about that.
She was just confronting him. But it was
not -- they were just talking, and it was
not -- nobody was upset. It was a
conversation.
Q It wasn't a situation where
threats were being made --

A No.
Q -- or anything like that? Okay.
A But she knew that he was. And

she told me that he was.

Q He was stalking her?

A Stalking her. Because on several
occasions, she had mentioned that he would

17 just show up.

18
19
20
21
22
23

Q At her house?
A Wherever she was.
Q You mentioned she was a

hairdresser. Did she have a location in

on nt hw NR

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23

on AO kW Ne

ee
CN

11
12
13
14
15
16
17
18
19
20
21

Moundville where she worked? Or did she do 22

that out of her house for friends, or how

23

Page 60
did that work?
A She had a friend in downtown
Moundville that she had worked in her shop
doing the colors and the dying and stuff.
And she could ride her bicycle there. But
right before -- I don't know how long before
she died, but she had quit working there.
Q At some point prior?
A Sometime. Uh-huh.
Q In the two years you said that
she had kind of broken up with Brad but
would sill see him around town, do you know
if she was dating anyone else?
A She didn't date anybody. She had
started talking to someone. They would
talk -- text, whatever, and she was -- she
told me about it, and she told me his name
and | don't remember. But she was going --
they were going to meet, and we talked about
the safety of it. And this was in -- at
Thanksgiving, and she had asked me to keep
the kids. But she didn't do that at that
time. But she had met him at some point and

Page 61

they had dated.

And the Tuesday before she was
killed, Marjean said that she went out to
eat as a friend with Ben's work buddy that
they carpooled together. And he was only a
friend, and they had gone somewhere to eat
and Brad showed up.
Q And so is it your assumption that
Brad was jealous --

A Yes.
Q -- because of that?
A I think so. But this guy had --

I mean, she -- he is really a -- I mean, he
was tore up when Ben died. And he was -- he
would take Paige, the girls, and his
girlfriend to the river just to spend time
with them. So this was a friend. And Paige
didn't -- she was already interested in this
other guy. So this was only a friend.

But she was moving on. She was
ready to start dating, because it had
been -- you know, Ben had been dead for a
long time. So I think, yeah, he was very

16 (Pages 58 - 61)

Veritext Legal Solutions

877-373-3660

800.808.4958
l
2
3
4
5
6
7
8

9
10
11
12
13
14
15
16
17
18
19
20
21

22
23

aay nun fk WN

mWNNhNe eee ee eee we
Whe CWA DAMN bBwWHeE TL

Page 62
jealous.
Q Do you remember the name of the
guy that she had just?
A No. I don't know. I've already
said that. I don't remember. I'm not good
with names.
Q That's okay. Like I said, this
1s --
A It was something very common.
That's all I know. It was not a Donald
Duck. It was a Rickey or a -- something
very common. And he lived out of town and I
don't know.
Q But it sounds like this was
something fairly new, and it hadn't really

progressed very far at that point?

A No.

Q Is that right?

A That's right.

Q Okay. There's an allegation in

this case in y'all's complaint that the gun
that Brad used to kill Paige and Kaci was
returned to him after his September 8, 2015
Page 63
conviction. Are you aware of that claim?
A I don't know anything about that.
Q Would that have been something
your husband would have had more information
about?
A He would know more about that.
And he talked with the police department
about the gun many times.
Q And unfortunately, you know, I've
got to ask you these questions since he's
not here to just find out what you know
about that. And so I guess let me ask it
this way.
As we sit here today, do you have
any knowledge or information that would show
that that gun was given back to Brad after
his conviction in September of 2015?
A No. I don't know. Like I said,
it's in those notes. I'm sure he knew, but
I don't, the dates and all that. I just
know that he felt like it should not have
been done and handled the way it was.
Q When you say he, you mean your

on nt hw NR

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23

on AO kW Ne

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Page 64

husband?
A My husband.
Q All right. Okay. There's a

number of people that -- in lawsuits we send
out questions and get answers from both
sides. There's a number of people
identified in some of these responses y'all
gave, and I just want to ask you about a few
of them. We've already talked about a
number of them.

MR. MCCULLEY: Is this a good
spot for a break?

MR. GAILLARD: Sure. If y'all
want to take a break, that's fine.

(Short recess.)

Q (By Mr. Gaillard) I think I was
mentioning I was going to ask you about some
of these folks that were identified in
y'all's discovery responses, and we've
already talked about some of them.

You mentioned Rick Dalton, and we
talked a little bit about him. Have you
talked with him at all about any of this?

Page 65 |
A No. I -- the last time I saw him
was at the funeral home when Paige and Kaci
died.

Q But did you get any information
from him --

A None.

Q -- about what occurred --

A No.

Q -- that evening?

A No.

Q And Michelle Kramer, have you

talked with her about any of this and what
occurred that evening?

A Yes.
Q Tell me a little more about that.
A For one thing, the phone shows

that she called. And I was told by someone,
and I can't remember who it was, that she
blew Paige phone -- Paige's phone up. And
that Paige would not answer the phone
because she didn't want to talk to her. And
it does show that she called many times,
Michelle. So finally she did answer or text

17 (Pages 62 - 65)

Veritext Legal Solutions

877-373-3660

800.808.4958
oon nunkwWNe

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Oreo wDuohwWN Re

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Page 66

or something. And I -- I don't know but I
think she said that she would talk to Rickey
or whatever.

So Michelle was just -- she told
me that Brad had come by her house. She
didn't know what time. She's a home health
nurse so she was in the bed. And hollered
outside her door, and she didn't go to the
door.
Q When was that?
A The night that Paige was killed
is what she was talking about.
Q I guess I didn't quite follow
that. Who went to Brad's door and he
wouldn't answer?
A Michelle said that she heard Brad
at Michelle's house.

Q At Paige's house you mean?

A Michelle's house.

Q Okay.

A Michelle was in the bed asleep,

because she's a home health nurse and she
had to work the next day. So this was that

Page 67
Thursday morning, January the 26th. She
said she thought it was around 4:00 that
morning. And that he was yelling or
hollering her name or something, and she did
not get up. But she was not sure of the
time, and she had no idea about what
occurred. And that's all I know.

Q So this is something that
Michelle told you?

A Yes.

Q And it sounds like if -- what she

was describing was that Brad maybe came to
her house early on the morning of the 26th,
maybe after the shooting, or do you know?
A Don't have any idea. I wish I

knew, but it really doesn't matter. It's
irrelevant. It's just that we don't know.

Q So it could have been before or
after I guess?

A This is true.

Q We don't know at this point?

A We don't know.

Q And Michelle didn't open the door

1]

13
14
15
16
17
18
19
20
21
22
23

on AO kW Ne

oo
rOPrA FAY

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Page 68
or talk to him?
A No.
Q And she didn't know where he went
after that I guess?

A No. So this would be on County
Road 44.
Q Did she say anything else about

Rickey and whether he had any more

information about what happened that
night --

A She didn't say.

Q -- with Brad? No?

A Not to me.

Q You mentioned in these responses

that Paige attended church at Moundville
Baptist Church here in Moundville?

A Yes.
Q Or in Moundville.
A And went to the Wednesday night

service the night before with the girls.

Q Yeah.
A And that was per the preacher.
Q And it says her cell phone -- her

Page 69
cell telephone shows that she had contact
with Tiffany Parnell, Peggy Atchison, Jeremy
Johnson, Jeremy Stagg, and Casey
Roddenberry. Do you know all those folks?
Name the names again.

Tiffany Parnell?

That's my niece.

Okay. Peggy Atchison?

That was Ben's aunt.

Jeremy Johnson?

Jeremy was -- I think he's the

one that was Ben's friend, Jeremy. There
were several Jeremies.

Q Yeah. The next one is Jeremy
Stagg?
A He, I think -- don't hold me to

it, but I think he was a friend -- she did

his -- she cut his hair. But she was

friends with his wife, because they came to
the funeral home. I think.

Q And then the next name was Casey
Roddenberry.

A I know the name Casey, but I

18 (Pages 66 - 69)

Veritext Legal Solutions

877-373-3660

800.808.4958
Page 70
can't place her right now. I think she
might have been from the beauty salon. Or
it might have been a friend of the kids
mothers, something like that.
Q And since this indicates that the
cell phone showed that she had contact with
those folks, would that either be the phone
showing a telephone call during that time
frame or a text message?
lO A Yes. I think Casey was the one 10
11 that -- see, there's a bunch of Caseysinmy 11
12 family, because my maiden name is Casey. Sol2
13 it seems like there's lots of Caseys. And I 13

oon nunkwWNe
on nt hw NR

oO

14 think that Casey, the girls would -- they 14
15 would swap up carpooling. 15
16 Q Do you remember if there were 16
17 text messages with any of those folks 17
18 during -- 18
19 A There was. 19
20 Q -- that time frame? 20
21 A Sorry. There was. Yes. 21
22 Q And I was going to -- the rest of 22
23 my question would be, do you remember what 23
Page 71

| they said? ]

2A Peggy wanted her hair done. 2

3 Casey wanted to talk to Paige about school 3

4 something. Tiffany was supposed to come to 4

5 Paige's house that weekend. And the other 5

6 Jeremies, I don't know. I don't remember. 6

7Q Do you remember if any of those 7

8 communications had anything to do with Brad 8

9 Gray? 9
10 A No. They had -- to my knowledge, 10
11 none. 11
12 Q As I understand it, there may 12
13 have been some life insurance that Paige 13
14 had? 14
IS A Yes. 15
16 Q Do you remember who that was 16
17 with, what company? 17
IS A I know it's with MetLife. 18
19 Q And was it more than one policy? 19
20 A One policy on her life. 20
21 Q And do you remember the amount? —. 21
22 A One million dollars. 22
23 Q Okay. What about Kaci? Was 23

Page 72

there any kind of life insurance on her?
A No.
Q What is the status of the life
insurance policy that you had on -- or that
Paige had, in terms of has it paid out now
that she passed away?
A Yes. It is paid out and
invested.
Q And was the beneficiary her
children?
A Yes.
Q Okay. So that money's being held
now for Kayla?
A Yes.
Q Other than that, it looks like
there were a couple of small claims made
against her estate for like a small credit
card amount of a few thousand dollars and
another bill, looks like $300 or something.

Do you know of any other claims

made against the estate?
A No.
Q Do you know of any other assets
Page 73
of the estate?
A No.
Q Okay. There was a request in

here to produce any documents or other
materials that you sent to the City of
Moundville or that you received from the
City of Moundville related to this
situation.

We talked about the statement of
claim, and I asked you about that. But do
you know of any other documents or
information that either you and your family
sent to the City related to this or that the
City sent to you?

A Oh, my gosh.

Q Because the answer says "we will
produce," but I don't know that we've gotten
anything that is really responsive to that,

so I'm not sure.

A I don't remember really. Seems

like there was something, but I don't
remember what it would be. But it would be
in those notes.

19 (Pages 70 - 73)

Veritext Legal Solutions

877-373-3660

800.808.4958
1

l
I
|
I
l

20
21
22
23

10

l
l

13
14

l

16
17
18
19
20
21
22
23

Page 74

1Q The notes that your husband would
2 have had?

3A Yes.

4Q With regard to my client, Ken

5 Robertson, have you ever had any

6 conversations or communications with him?
7A No.

8 Q Do you know if your husband did?
9A No.

0Q No, you don't know or no, he

11 didn't?

2A He had no conversation with Ken.
3 Q At any time that you know of?
4A At any time.

5 Q I've got a few pictures and

6 exhibits I want to use just so I'm oriented

7
8
9

to some of what we talked about before in
terms of where Paige lived and things like
that. So I just want to run through these
with you.

What I'm marking as Exhibit 8 is
a -- it's just a Google Map aerial
depiction. It's got on here 2410 County

Page 75
Road 44?
(Defendant's Exhibit Number
8 was marked
for identification.)
A That's the home place -- the
Mitchell home place where they lived, which
was -- that she sold.
Q Before she moved to the Market
Street location?
A That's right.
1 (Defendant's Exhibit Number
2 9 was marked
for identification.)
Q And then Exhibit 9 is another
aerial depiction. And I believe that's the
154 Market Street address, if you can
confirm that for me.
A That is it.
(Defendant's Exhibit Number
10 was marked
for identification.)
Q Exhibit 10 is just a series of
photos, and if you can just flip through

Oreo wDuohwWN Re

5

on nt hw NR

PO i i i
Nmreowonoa Du hw hYe os

23

on AO kW Ne

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Page 76 |
them and confirm for me that that is the 154
Market Street house?

A This is it.
Q Were you familiar with where Brad
Gray lived?
A Iam.
Q Had you ever been to his house?
A Just to ride by.
Q So you knew where it was
generally?
A Yes.
(Defendant's Exhibit Number
11 was marked

for identification.)

Q Okay. Let me show you

Exhibit 11. This is another one of those
aerial photos, and I believe it shows Brad's
house, which would have been I think 619
Second Avenue or Second Street in
Moundville?
A That is it.

(Defendant's Exhibit Number

12 was marked

Page 77
for identification.)

Q And then Exhibit 12, is that a
picture of the actual house Brad lived in?

A Yes.

Q Okay. And then finally, you had
mentioned earlier that they lived about a
mile apart?

A Yes.

Q Let me show you what I'll mark as

Exhibit 13.
(Defendant's Exhibit Number
13 was marked

for identification.)
Q Again, this 1s just another one
of those aerial views. And this one shows
the 154 Market Street location and Brad's
house down here at 619 Second Avenue.
A Uh-huh.
Q And it actually shows on there at
some point that it was about .8 miles
between the two. Is that consistent with
your understanding?
A Yes.

20 (Pages 74 - 77)

Veritext Legal Solutions

877-373-3660

800.808.4958
l
2
3
4
5
6
7

8

9
10
11
12
13
14
15
16
17
18
19
20
21

22
23

Oreo wDuohwWN Re

PR i i i
Wh GTwooa Du bwhye oc

Page 78

Q Did Paige, other than Kaci and
Kayla, ever have anybody else living with
her at the Market Street house?

A Yes, she did.

Q Tell me what you know about that.
A She was a foster mother to three

a

ifferent children at different times. And
at the time of her death, a child was there
with Kayla in the back bedroom.

Q What was that child's name if you
remember?

A I don't remember. If you hadn't
have asked me, I could tell you.

Q I know how that works.

A I don't remember.

Q Do you know how old that child
was?

A She was ten | think.

Q And how old was Kayla at the
time?

A She might have been nine. She

was a little older than Kayla. So Kayla
was -- she's 13 now, so.

Page 79
Q Do you know if Kayla or that
other child actually witnessed any of this
or just --
A I know that they found them the
next morning about -- sometime after 8:00,
and then they called Marjean. And I was
told that -- the detective interviewed Kayla
and asked her some questions. And so she
did not walk over to them, but she knew --
the words I was told was she knew something
was wrong, and she knew the time, and she
called her grandmother.
Q I guess I was just wondering if
gunshots were involved, if they had, you
know, waked up in the middle of the night or

something?

A No.

Q Okay. So this was just all after
the fact?

A Yes.

Q Okay. Did you know either of the

neighbors that lived on either side or
across the street from Paige at that time?

on nt hw NR

10
11
12
13
14
15
16
17
18
19
20
21
22
23

on AO kW Ne

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Page 80
A I knew there was a lady that
lived in the house, if you're looking at the
house, on the right side. And Paige knew
her and called her name, but I don't know --
I never met her, but I did see her on the
porch.
Q And obviously I guess my other
question just to follow up on that was
whether you had learned anything from any of
the neighbors about what happened?
A No. The house on the other side
was vacant, and I didn't know anybody else
across the street.
Q And that's the same to this day.
You haven't learned anything from any of
those folks?

A No.
(Defendant's Exhibit Number
14 was marked
for identification.)
Q I meant to mark the notice for

this deposition as an exhibit. I just
marked it as Exhibit 14. I don't really

Page 81
have a question for you about it, but I just
wanted to make that part of the record so we
had that.

I don't know if you've seen that,
but that was just the notice we sent out for
your deposition today.
A Okay. I see it.
Q I'm going to go ahead and let
Mr. Kinney ask you some questions at this
point.
A Okay.
CROSS-EXAMINATION
BY MR. KINNEY:
Q Ms. Ray, my name is Warren
Kinney, and I represent the City of
Moundville in the lawsuit. I don't have
really too-too many questions, but I've got
a couple to sort of supplement what
Mr. Gaillard has already asked you.

Before we get started, I -- and
before we went back on the record, we were
discussing briefly some notes that your
husband took?

21 (Pages 78 - 81)

Veritext Legal Solutions

877-373-3660

800.808.4958
oon nunkwWNe

—
AB Whee Oo

16
17
18
19
20
21
22
23

Oreo wDuohwWN Re

i i i i
Mme TW omHa DA fbwWhye oc

23

Page 82
A Yes.
Q And, you know, rather than make a
formal request --

MR. KINNEY: Unless that's

necessary, John.
Q -- | would just ask you, Ms. Ray,
to please try and provide those to your
attorney as soon as possible so he can give
that to us. Can you do that?
A Ican. Try.
Q In addition to your -- to the
notes that your husband would take, you said
that he -- well, when your husband would
take notes, he would write them all down on

a yellow pad?

A Yes.

Q Are you aware of -- did you ever
take any notes in dealing --

A No.

Q Are you aware of any other notes,

other than what your husband took, that
related to this incident and murder of your

daughter or any of her dealings with Brad,
Page 83

any --

A I have a calendar that I write

some things down, but it's not in detail.

It was just -- I did write that -- like if

the police office called. And I did talk to

a detective. Don't remember his name. And
I would have written that down. But not --
like I said, I didn't really handle this.

My husband and I would talk about
it. He talked to John one time for an hour.
I don't know what all they talked about.
But I just know he would take notes, and if
it was anything interesting, he would tell
me. But I did not take notes other than my
calendar that I used for personal use.

Q Do you still have that calendar?

A I do.

Q I'd also ask that you make a copy
and produce that through your attorney,
please.

A Okay. It will be an interesting
calendar.

Q And, you know, the purpose is not

on nt hw NR

i i a
Con~nnubkWwNe Ow

20
21
22

23

on AO kW Ne

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Page 84
to make you undertake an arduous task or
anything like that, I can assure you.

A I know. I know.

Q This is how we get information
about the claims.

A Sure. You can verify dates and

things.
Q Yes, ma'am.

Do you know when Brad went to
rehab?
A I don't but it might be on that
calendar, because I did write down when
Paige came and just a brief thing of what we
did, maybe some activity we did.

Q Okay. Do you know where he was
in rehab?
A It was up close to Gadsden. And

she told me but -- well, it might have been
close to Birmingham. And then she would
come on up to our house, I guess would be --
it was -- she would head north and go by --
swing by and see him, and then come up to
our house.

Page 85
Q Do you know if it was in Warrior?
a That might be it. But it would
be on my calendar.
Q And you mentioned that Paige was
his sponsor?

A That's what she said.

Q Okay. Had Paige ever been to
rehab?

A No.

Q Okay.

A She liked to help animals and

people and people that needed some help.

Q Sure. But she had never

participated then in a 12-step program?

A She's never had that kind of

problem at all.

Q Okay. And really the reason that

I'm asking is because you said that she was
his sponsor, and generally that is -- it's

my understanding that's generally somebody
who has been through a rehabilitation
program and helps out others who are coming
through.

22 (Pages 82 - 85)

Veritext Legal Solutions

877-373-3660

800.808.4958
oon nunkwWNe

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Oreo wDuohwWN Re

PR i i
Foo miatnuwnhwWN

22
23

Page 86
A No, not that kind of a sponsor.
No, no, no, no. You have to have a
responsible person, to some effect, and his
family was refusing. And from what I
understand, he needed a person to -- I don't
know if it's legal reasons or what, but you
do have to have somebody -- I mean, she
was -- well, I'll say this. She was okay to
come and visit him and that type of thing.
I really don't know what all that involved.

Q Okay.
A But she said a sponsor.
Q Okay. I follow.

Do you know -- did Brad have any

children?

A He did.

Q Did you ever meet his children?

A I did.

Q Do you know how old they were or
are?

A The only child I met, and he has

come to my house also, was in between in
ages between Kayla and Kaci, is the best I

Page 87
remember. And I think his name is Bradley.
Q Okay. And did he visit your
house in Gadsden on that -- the one occasion
when Brad came as well?

A I really don't think so. Paige
would get him and -- she tried to help him
because his mother was dead. So she was
friends with the grandparents that had
custody of him after his -- it was his dead
mother's parents. She was friends with
them. And she would even contact them even
when Brad and her were not seeing each
other, as far as | know. She would get Brad
sometimes -- Bradley sometimes.

And the only reason I remember
his name is because it was so similar to
his. It was Brad and Bradley. And it's --
Q I can see how that would be
helpful.
A Yeah. That's the only reason I
know.
Q But did Bradley have another
brother or sister?

l
2
3
4
5
6
7
8

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23

on AO kW Ne

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Page 88
A He had, from what I understand,
two stepsisters.
Q Okay. You don't -- were the
stepsisters -- so had Brad -- you said
earlier that Brad had also lost a spouse?

A Yes.

Q Did he remarry after he lost that
spouse?

A Not that I know of. I mean, he

may -- I know he had a girlfriend. And I
think in between that time where she was not
seeing him, he had -- I think she said -- I
don't think he ever got married again, but

he did have a girlfriend.

Q Okay. Do you think that the
stepsisters were daughters of his deceased
spouse?

A No. I think they were -- may

have been from another marriage, but I don't
know. She told me but I do not remember the

story.
Q That's fine.
A They were older and I couldn't
Page 89
tell you.
Q Okay. Older than?
A Bradley.
Q Okay. Did Paige -- did she buy

the house on Market Street?

A Yes.

Q You may have already answered
this. Is that house still part of her
estate?

A No.

Q So y'all have been able to sell

the house?

A We let it -- the bank repossess

it, because she had only been in there less
than a -- well, about a year, a little over

a year. And considering all of the trouble,
my husband thought it would be best just to
let them repossess it.

Q Okay. But the bank that held the
mortgage hasn't filed a claim against the
estate?
A

Q

No.
Okay.

23 (Pages 86 - 89)

Veritext Legal Solutions

877-373-3660

800.808.4958
l
2
3
4
5
6
7
8

9
10
11
12
13
14
15
16
17

18
19

Page 90
A It was Wachovia I think that --
well, no, no, no. That was her house in --
on 44. It was -- I don't know who -- it's
in the records. I don't remember. She got
a special loan because it was in a rural
city and through the -- whatever that
agency -- government agency is. But I don't
know exactly all the details.
Q Okay. Do you know if she had any
equity in the house?
A She probably -- no. No. We just
let it -- because of all of the time and all
of the -- it being out of town, we just
considered what she had paid on it as rent
and let it rip.
Q Did Paige ever work in any other
profession other than as a hairdresser?
A 1 don't think so. No.
Q You're not aware of any other

20 jobs she had while she lived in Moundville?

21
22
23

Oreo wDuohwWN Re

10
11
12
13
14
15
16
17
18
19
20
21
22
23

A Not in Moundville. She didn't do
anything else.

Q Okay. How about you, Ms. Ray?
Page 91

Did you ever work outside the home?

A I still do.

Q Where?

A I'm a nurse.

Q Okay. In Gadsden?

A Yes.

Q What kind of nurse?

A A nurse. RN, registered nurse.

Q Okay. And what hospital in

Gadsden?

A I had worked at the hospital and

then I retired. And right before I retired,

I started working at a rehab center in a
nursing home. So that's what I do now part-
time.

Q Okay. What's the name of the
nursing home?

A Gadsden Health & Rehab.

Q Health & Rehab?

A Uh-huh.

Q You said your husband almost had

an associate's degree in criminal justice?
A Uh-huh.

on nt hw NR

a
oN!

11
12
13
14
15
16
17
18
19
20
21
22
23

on AO kW Ne

i i a
wc dn uw kwh cw

20
21
22
23

Page 92

Where was he pursuing that?

Gadsden State Jr. College in
adsden.

Was he just taking classes after
he retired?
He took them -- he took some
classes when he was laid off from the steel
plant. But he -- he mainly took those
classes when -- as part of his benefits for
being in the Navy.

Q
A
G
Q

>

Q Okay. How long was he in the
Navy?

A Four years.

Q So he was just interested in

criminal justice?

A He was interested in getting the
money. I don't know what you can say. He
liked it or he wouldn't have done that, but

| -- he got a job and did not pursue it
anymore. I tried to get him to, but he

didn't want to.

Q Where did he get a job?

A At the steel plant in Gadsden.

Page 93 |
He worked at Goodyear at one time.

Q Okay.

A But it changed names several
times.

Q Okay. But after he sort of was

forced to retire in 2000, did he work
anywhere else after that?

A No.

Q You may have already been asked
this. Have you ever filed another lawsuit
against anyone?

A No.

Q And has any lawsuit ever been

filed against you?

A No.

Q Do you know anybody who works at
the City of Moundville?

A Personally I have no -- no

contact with them. Well, I take that back.
I'm sorry.

Q That's okay.

A At one time the mayor. I don't
know who the mayor is. And he introduced

24 (Pages 90 - 93)

Veritext Legal Solutions

877-373-3660

800.808.4958
Page 94

| himself to me. And I can't remember if he
2 even came -- he may have come to Marjean's
3 house. I just don't remember now. But he
4 is arelative of Ben Mitchell.
5Q Does Tony Lester sound familiar?
6A Tony sounds right.
7Q Do you know how he's related to
8 them?
9A No. I don't know.
10 Q That's okay. I'm just asking.
11 A I just know it's through the
12 Mitchells, through Ronnie Mitchell. That's
13 all I know.
14 Q And Ronnie is Ben's father?
IS A Yes.
16 Q And Ronnie's no longer married to
17 Marjean?
IS A No.
19 Q Is that correct?
20 A That's correct.
21 Q Okay. I'm just trying to get
22 everybody straight.
23 A I got you.
Page 95
1 Q Other than speaking with -- it
2 sounded like that was maybe at the wake ora
3 visitation where Tony introduced himself to

4 you; is that right? Or maybe even a

5 reception afterwards?

6A I've talked to him. I don't

7 remember where. But he told me that at

8 Christmas that they would go by Ben's grave
9 and sing carols.

10 Q Do you want to take a break?

11 A I'm okay.

12 Q Are you sure? And I --

13 A I understand. It's okay.

14Q I'm sorry.

IS A I'm good. Just go.

16 Q Paige and Tony would go to Ben's

17 grave and sing?

I8 A No. His family.

19 Q Ben's family would?

20 A Tony's family.

21 Q Tony's family. Okay.

22 Did Tony ever talk to you or

23 discuss the murder of Paige?

Page 96
A No.
Q Are you familiar with any
policies and procedures of the City of
Moundville?

No.

What about the police department?
re you familiar with any of the Moundville
Police Department's policies or procedures?
A No.

Q Did you ever speak to any of the
police officers that work for the City of

l
2
3
4
SA
6 Q
TA
8

9

10
11

12 Moundville?
I3 A Yes.
14 Q Do you remember any of their
15 names?
16 A No.
17 Q Was this around the time or
18 shortly after Paige's murder?
19 A Yes.
20 Q And you mentioned earlier that
21 your husband on several occasions had spoken
22 to law enforcement officers.
23 A Yes.
Page 97
1 Q Was that always with the City of
2 Moundville?
3A Yes.
4Q Okay. No -- never anybody from
5 the sheriff's department or another law
6 enforcement agency?
7A I think a sheriff deputy came
8 also to Marjean's. And -- let's see. There
9 were about four people there. I can't
10 remember all of them.

ne) That's okay. That's fine. I was

12 just curious to see what you do remember.

13 I think that may be all the

14 questions that I have, Ms. Ray. Let me just
15 double check.

16 I believe you testified earlier

17 that you had never had any warning that Brad
18 would do something like he did; is that

19 correct?

20 A No. I had -- I was not told --

21 well, like I said, Keenan had talked to my

22 husband. And he did not like Brad, and Brad
23 and him -- and Keenan is the stepfather of

25 (Pages 94 - 97)

Veritext Legal Solutions

877-373-3660

800.808.4958
oon nunkwWNe

PR i i i i
Whe Too Au kw NHN Oo

aay nun fk WN

mWNNhNe eee ee eee we
Whe CWA DAMN bBwWHeE TL

Page 98
Marjean. And they had had some words, and
he did not like Brad. And he had talked to
my husband. Keenan came to our house to go
deer hunting, and I feel like it was to talk
to my husband about Brad, because he -- he
didn't like him. And I think he was
concerned with Brad's past behavior and just
wanted us to know. But I was at work, and |
don't know all of their conversations.
Q Okay. Your husband -- you don't
recall your husband relaying to you what
Keenan had communicated to him?
A Not that I can repeat. It was
not good things.
Q Well, can you recharacterize the
sentiment of what was communicated?
A He thought he was bad news, a bad
influence. Brad, in the -- let's see. How
I can say it. In the area had a bad
reputation. And everybody knows everybody
here, and Ronnie Mitchell's wife's mother
was Brad's neighbor. So they didn't like
each other.

Page 99
Q At that house that's in one of
these exhibits?
A This was -- no. I don't know
where it was, but Ron -- let's see. [ don't
know their -- Ronnie's wife's maiden name, |
don't remember, but her mother lived beside
Brad growing up. The families knew each
other. And I don't know where it was, but
it was somewhere here in Moundville. And
they knew Brad from years ago.
Q Okay. And right after you
testified earlier that you didn't have any
warning that Brad would do something like he
did, you said that some were not surprised.
A That was Perry. Perry is the
aunt of Kayla. That's what she said.

Q Perry is a Mitchell?

A She's a Childree.

Q A Childree. Okay.

A She's the only child that Keenan

and Marjean had. And then Ronnie and Jo had
two boys. And then Ben, which was Paige's
husband, was the middle, third spoke.

l
2
3
4
5
6
7
8
9

10
11
12
13
14
15
16
17
18
19
20
21
22
23

on AO kW Ne

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23

Page 100

Q Okay.

A He was the only child Ronnie and
Marjean had.

Q Okay. Do you know how old Perry
is in relation to --

A Ben?

Q Uh-huh.

A Well, he would have been younger

than him, and I'm not sure the age.
Q Okay. But Perry told you he was
not surprised?

A She was not surprised.

Q She. Okay. Did she say anything
more than that?

A No.

Q Did you ever ask more?

A No.

Q Anybody else other than Perry say
that they were not surprised by this?

A Keenan.

Q Keenan said it also?

A (Witness nodding head.)

Q Ms. Ray, I think that's all the

Page 101

questions that I have.

REDIRECT EXAMINATION
BY MR. GAILLARD:
Q There was something I meant to
ask you about just to see what, if anything,
you knew about it. And that is, my
understanding is that after Brad shot Paige
and Kaci, he went back to his house. And
the police came, and then he shot himself.
Is that your understanding?
A Yes.
Q Do you know anything more about
that, about what happened with Brad?
A No.
Q I understand he passed away maybe
a few days later.
A Okay. He shot himself in the
head, and this is what the police said. And
they heard the gunshot when they were
standing on the porch after they had knocked
on the door. And so they went in, and he
was taken to the hospital and basically was
brain dead. And because of the situation, I

26 (Pages 98 - 101)

Veritext Legal Solutions

877-373-3660

800.808.4958
Page 102 Page 104

1 was told -- and I don't know who said it -- 1 on the phone and the notes and all that.
2 that he was kept alive until the funeral was 2 MR. MCCULLEY: Sure.
3 over with because of the town, the funeral 3 MR. GAILLARD: Hopefully we don't
4 home, and all the politics. 4 have to reconvene, but just so we reserve
5 And so after the funeral, within 5 that right. But I think we're -- I'm good
6 a few hours, we got word that he was dead. 6 with concluding for today.
7 So that matched. 7 MR. KINNEY: I was going to say
8 And there was a lot of upset 8 the same thing. We didn't want to not
9 people. And some of my family members were 9 have or somehow foreclose an opportunity,
10 glad. And I have to say there were some 10 unfortunately, to talk to you again,
11 other -- and I know it happened a year -- 11 Ms. Ray, depending on what we receive when
12 the same thing. A lady was shot in front of 12 we get some of those notes, because it just
13 her kids in Moundville a year before that. 13 may be almost impossible to decipher some
14 And I remember because it was on Christmas 14 stuff unless we talk to you again.
15 day. And so this was a big shock. 15 So I likewise would like to get
16 So I know that there's still some 16 on the record that we just kind of
17 hard feelings even to the preacher, because 17 temporarily halt and reevaluate maybe after
18 the preacher that did Paige and Kaci's 18 we can get some of those things produced.
19 service did Brad's service. And so I don't 19 MR. MCCULLEY: At this point, we
20 have any hard feelings, but there's still 20 don't have any objection to that.
21 some hard feelings in this town. And I 21 MR. KINNEY: Thank you, Ms. Ray.
22 really -- you know, I mean, they know more 22 (Deposition concluded at 12:03 p.m.)
23 about this than I do really, as far as Brad. 23
Page 103 Page 105
| I just know about Paige. 1 CERTIFICATE
2 And so I don't get into that. I 2
3 really don't have time for it and don't want 3 STATE OF ALABAMA )
4 to know. I don't even know all the details. 4
5 I mean, when I say I don't know the details, 5 I hereby certify that the above
6 of what happened exactly. And I don't want ° be Ine instenptyne and thea taken own
, 6 KNOW I just -- I wanted to just 8 answers thereto were reduced to computer
9 confirm if you had any other information ; Oe under my supervision, and that the
10 related to that. oregoing represents a true and correct
ILA Lot want to now 1 Sant of ears een
12 Q But that was my understanding 13 : Ss upon $ &.
13 just about the sequence of how it happened. 14 | further certify that | am
l4A All I wanted to know is what 15 neither of counsel nor of kin to the
15 Kayla saw. That's all I care about. Andso —j¢ parties to the action, nor am I in
16 she didn't know alot. And Jeremy, Perry's 17 anywise interested in the result of said
17 husband, was in the room when the detective 1g cause.
18 talked to Kayla so that she could freely 19
19 talk, and that's what he said. That's all I 20 pe,
20 know. Karen Hurich, ‘Comimssioner
21 MR. GAILLARD: John, I think 21 ACCR #96
22 probably the best thing would be to suspend = 22
23 the deposition right now until we followup =. 23

27 (Pages 102 - 105)

Veritext Legal Solutions
877-373-3660 800.808.4958
[& - answer]

Page 106

 

&

& 2:2 3:13,19 5:9
91:18,19
1

1 4:10 34:14,17
35:23 36:12

10 4:19 75:20,22
101 4:5

10:00 2:55:12
11 4:20 15:14 37:9
76:13,16

11:40 40:9

12 4:21 51:6 76:23
77:2 85:14

1201 2:25:9
12:03 104:22
12:30 55:19

13. 4:22 77:10,12
78:23

14 4:23 80:19,23
154 14:3 75:16 76:1
77:16

17 32:10

175 3:20

17th 21:23

18 50:18

18431 105:20

19 9:21

19-0069 1:11
1979 9:22

19th 9:17,20

Ist 22:4 32:17

2

2 4:11 47:3,10
200 3:7

2000 12:11 44:23
93:6

2002 9:18 12:18,18
32:10 33:4 44:21

877-373-3660

2006 12:17,19
32:16

2008 12:20 17:12
2015 25:2,9 27:21
38:20,23 42:17
46:16 47:7 48:3
49:4 62:23 63:17
2016 21:16 50:18
2017 17:14 22:6
31:22 35:7 36:11
37:10,16 38:17
55:17 56:16
2018 37:16,17,19
2019 38:6

2020 2:45:8
2176 44:14
23rd 2:45:7
2410 74:23

25 36:11 38:6 55:17
56:16

25th 31:22 35:7
38:17

26 56:16

26th 55:18 67:1,13
27 37:19

2726 3:14

3

3. 4:12 47:20,22
300 72:19

34 4:10

35213 3:21
35401 2:3 3:85:11
36652 3:15

4

4 4:13 48:15,17
44 10:5 12:2 14:2
14:17 53:8 68:6
75:1 90:3
47 4:11,12

48 4:13
4:00 67:2

5

5 4:3,14 50:4,8
50 4:14
51 4:15,16

6

6 4:15 50:23 51:3,5
601 3:7
619 76:18 77:17

7

7 4:16 51:11,13
75 4:17,18,19
76 4:20,21

77 4:22

8

8 4:17 47:7 48:3
62:23 74:21 75:3
77:20

80 4:23

81 4:4

880 3:20

8:00 79:5

9

9 4:18 25:9 38:23
42:17 46:16 48:11
75:12,14

96 105:21

9th 25:2 39:11,12
41:19

a

am. 2:55:12

able 89:11

accident 11:13 12:4

accidents 14:19

acer 105:21

acknowledging
51:15

Veritext Legal Solutions

action

acting 5:3
1:10 105:16
activity 84:14

actual 77:3

adderall 27:9
addition 82:11

'address 75:16
advice 41:2

aerial 4:17,18,20
4:22 74:22 75:15
76:17 77:15

afraid 21:8 23:17

26:16 43:8
afternoon 39:7
40:2,6,17
age 100:9

agency 90:7,7 97:6
agent 16:7

ages 86:23

ago 43:23 44:10
99:10

agreed 1:18 2:7,15
agreement 4:12
48:1

ahead 81:8
eal 1:9,14 3:8,15,21

alabama 1:2 2:3
5:3,10 7:20 35:13
105:3

alcohol 27:1,3,6

alive 33:16 102:2

allegation 62:20

amount 71:21

72:18

anger 27:3 49:5,11

49:16 50:10,12,14
51:7,17
animals 85:11
ann 5:16,22
answer 6:22 7:1
65:20,23 66:15

800.808.4958
[answer - call]

Page 107

 

73:16
answered 89:7
answers 6:10 64:5
105:8
anybody 27:16
44:2 45:3 46:8
60:14 78:2 80:12
93:16 97:4 100:18
anymore 92:20
anyway 28:20
anywise 105:17
apart 77:7
apparently 27:2
54:5
appear 50:8
appointed 37:4,11
37:21 38:7,8
approximately 2:5
5:11 23:21
april 9:17,20,21
37:9
arduous 84:1
area 10:6,18 11:3
12:23 14:11 15:7
22:9 98:19
arrested 46:18
asked 19:5 28:7
29:4 32:5 60:21
73:10 78:13 79:8
81:19 93:9
asking 6:9 36:20
85:18 94:10
asleep 53:13 66:21
assets 72:23
assign 2:20
associate's 91:22
assume 37:12
assumption 61:8
assure 84:2
atchison 69:2,8

877-373-3660

attend 49:5

attended 51:6
68:15

attorney 3:5,11,18
82:8 83:19

aunt 52:8 69:9
99:16

avenue 2:3 3:75:10
76:19 77:17

aware 38:20 42:16
46:22 48:6,12,13
49:3,17 63:1 82:17
82:20 90:19

b

back 6:16 10:12
12:8 15:6,16 17:3,4
18:6 28:14 41:23
43:20 45:10,14
46:16 52:17 57:9
63:16 78:9 81:21
93:19 101:8

background 7:13
18:2

bad 98:17,17,19

bank 89:13,19

baptist 68:16

based 26:7 38:3

basically 101:22

beach 10:9

beauty 70:2

bed 54:23 66:7,21

bedroom 78:9

behalf 3:3,9

behavior 19:3
56:18 98:7

believe 25:2 75:15
76:17 97:16

ben 11:23 14:13
17:12 32:20 61:14
61:22 94:4 99:22
100:6

ben's 33:10,11 61:4
69:9,12 94:14 95:8
95:16,19

beneficiary 72:9

benefits 92:9

benjamin 9:12 10:2
10:17 11:12

best 13:4 41:4 57:5
86:23 89:17 103:22

better 6:17 16:15
16:19 41:2

bicycle 60:5

big 15:23 42:10,13
102:15

bill 72:19

birmingham 3:21
84:19

birth 9:2 32:8,9

birthday 9:15,20
21:22

bit 7:13,18 38:19
64:22

blew 65:19

bond 14:18

born 8:19 9:1,21
12:17,17 32:15

bother 28:16

bought 13:13 33:1

box 3:14

boys 99:22

brad 13:8 14:14
16:18 17:15,21
18:23 20:3 21:4,10
22:19 23:6 24:5
27:19,22 28:21
30:7 31:14,22 32:3
34:3 39:11 42:19
43:4 45:22,23 46:5
46:17 47:5 48:2
49:3 52:22 53:17
54:2 55:3,7,12

Veritext Legal Solutions

56:22 57:3,8,18
58:9 60:11 61:7,9
62:22 63:16 66:5
66:16 67:12 68:12
71:8 76:4 77:3
82:23 84:9 86:14
87:4,12,13,17 88:4
88:5 97:17,22,22
98:2,5,18 99:7,10
99:13 101:7,13
102:23

brad's 25:3 41:7
56:18 66:14 76:17

77:16 98:7,22
102:19
bradley 1:13 87:1

87:14,17,22 89:3
brain 101:23
break 7:8 64:12,14

95:10
brief 84:13
briefly 81:22
bring 22:19
broad 15:4
broken 60:11
brother 11:22

87:23
brother's 11:21
brought 33:3
buddy 61:4
bunch 70:11
buried 15:10
busy 28:11
buy 15:22 89:4

c
3:1 105:1,1
calendar 83:2,15
83:16,22 84:12

85:3
call 39:8 70:8

800.808.4958
 

[called - daughter] Page 108
called 21:4,9 28:9 communicated count 12:16
34:10 39:3 40:11 christmas 22:3 10:11 98:12,16 county 10:5 12:2
40:19,22 43:2.6,8 95:8 102:14 communication 14:2,17 37:4,9 53:8
43:11 45:9,10,14 church 68:15,16 36:4 68:5 74:23
52:3,5 53:9 65:17 circumstances communications couple 46:13 72:16
65:22 79:6,12 80:4 city 9:1 10:1036:13 71:8 74:6 81:18

83:5
car 25:4 27:20
38:21 39:16 40:1
41:6,23 42:12
58:23
card 72:18
care 29:21,23 42:2
103:15
carols 95:9
carpooled 61:5
carpooling 70:15
case 6:2 7:15 47:5
62:21
casey 5:22 69:3,21
69:23 70:10,12,14
71:3
caseys 70:11,13
cause 5:13 105:18
cell 68:23 69:1 70:6
center 91:13
certificate 9:2
certify 5:450:15
105:5,14
changed 93:3
charge 48:7,9
charged 48:10
check 97:15
child 78:8,16 79:2
86:21 99:20 100:2
child's 78:10
childree 28:7 32:19
33:7,9 34:2 52:5
99:18,19
children 11:5 32:4
72:10 78:7 86:15

877-373-3660

45:3 73:5,7,13,14
81:15 90:6 93:17
96:3,11 97:1

claim 4:10 34:18
35:15,23 63:1
73:10 89:20

claims 72:16,20

classes 49:6 92:4,7

cleaning 24:18
clear 6:20
clearer 7:2
client 74:4
close 15:13 84:17

closed 44:18,19,20

clue 41:3 46:9

college 92:2

colors 60:4

come 12:8 18:3
19:23 21:18 22:10
22:17 28:12 29:2
31:12 43:9 55:7
66:5 71:4 84:20,22
86:9,22 94:2

coming 21:2,2

commencing 2:4
commissioner 45:4

common 14:17

company 71:17
complaint 24:10
41:18 62:21
completed 50:17
completion 51:17
compliance 2:11
computer 105:8
concerned 98:7
concluded 104:22
concluding 104:6
confirm 51:6 75:17
76:1 103:9
confrontation
46:18 52:22
confronting 59:4
considered 90:14
considering 89:16
consistent 77:21
contact 69:1 70:6
87:11 93:19
contest 7:7
context 58:7
conversation 39:6
39:9 53:21 59:7
74:12
conversations 45:2
74:6 98:9
conviction 63:1,17
copy 34:17 83:18
correct 7:21 8:7,11
14:14 37:5 46:19
51:18 94:19,20
97:19 105:10
counsel 1:20 2:17
2:19 5:7 105:15

Veritext Legal Solutions

court 1:1,23 2:12
4:11,13,14,15,16
5:1 6:10 26:4 37:4
37:9 42:1 46:22
47:4,14,17,17,23
48:23 50:9,10,18
51:14,15

crazy 54:8

credit 72:17

criminal 29:23
91:22 92:15

cross 4:4 81:12

crystal 30:21

curious 97:12

custody 87:9

cut 69:18

d

d 4:1

dad 28:13,20,21

daddy 39:4,7 41:1
42:2

dalton 54:16 64:21

danny 8:10 28:21
29:1 42:14 47:1

date 5:4 16:23 26:4
32:7,9 35:8 38:4,22
47:7,14,17 60:14

dated 18:23 61:1

dates 24:3,22 36:21
38:11 46:15 63:20
84:6

dating 14:13 20:16
53:5 60:13 61:21

daughter 52:6
82:23

800.808.4958
[daughters - family]

Page 109

 

daughters 88:16
day 2:45:8 7:4
11:19 21:1 40:19
47:17 51:23 52:22
54:18 56:15 66:23
80:14 102:15
days 28:10 101:16
dead 61:22 87:7,9
101:23 102:6
deal 27:19
dealing 82:18
dealings 82:23
death 43:1 78:8
deceased 1:8 88:16
december 21:23
32:10,17
decided 14:10
15:18,21
decipher 104:13
deer 98:4
defendant 6:2
50:16
defendant's 4:9
34:13 47:9,19
48:14 50:3 51:2,10
75:2,11,19 76:12
76:22 77:11 80:18
defendants 1:15
3:9
degree 29:22 91:22
dentist 23:17 25:8
25:18 27:18
department 23:15
29:14 43:1 45:5,15
63:7 96:6 97:5
department's 96:8
depended 18:6
depending 104:11
depiction 74:23
75:15

877-373-3660

deposition 1:13,20
2:9,10,22 4:23 6:3
6:4 80:22 81:6
103:23 104:22
105:6,11

depositions 2:13

deputy 97:7

describing 67:12

detail 83:3

details 90:8 103:4,5

detective 79:7 83:6
103:17

detectives 45:16
52:3

died 45:19 60:7
61:14 65:3

different 19:12
25:5 33:14 78:7,7

direct 4:3 5:19

discovery 64:19

discuss 42:9,14
95:23

discussing 81:22

dismissed 26:10

disrupt 13:3

district 1:1,2

division 1:3

document 4:13,14
4:15,16 36:2,12
38:4 48:23

documentation
29:16 45:13

documents 8:5
38:22 46:14 48:1
49:9 50:7,9 51:14
73:4,11

doing 60:4

dollars 71:22 72:18

domestic 48:10

donald 62:10

door 66:8,9,14
67:23 101:21
double 14:6 97:15
downtown 13:9
60:2
drinking 17:20
54:6,7 55:13
drive 12:1
driving 27:3
drove 12:1
drug 27:7
drugs 27:14
duck 62:11
duly 5:17
dying 60:4

e

e 3:1,1,4,6 4:1
105:1,1
earlier 32:7 49:15
77:6 88:5 96:20
97:16 99:12
early 67:13
easy 38:14
eat 61:46
effect 2:11 86:3
either 27:22 70:7
73:12 79:21,22
elisa 30:22
elliott 1:14
ended 21:11 25:17
27:18 46:21 52:23
endurance 7:7
enforcement 96:22
97:6
enjoyed 15:8
entered 48:2
equity 90:10
establish 32:7
estate 1:7,13 8:15
16:6 37:1,3 72:17
72:21 73:1 89:9,21

Veritext Legal Solutions

estates 37:23
et 1:9,14
evening 54:22 65:9
65:13
events 31:20
everybody 94:22
98:20,20
evidence 2:22
exact 18:18 34:21
exactly 16:8 36:5
37:10 56:2 90:8
103:6
examination 4:3,4
4:5 5:13,19 81:12
101:2

examined 5:17
exercise 29:6

exhibit 4:7,10,11
4:12,13,14,15,16
4:17,18,19,20,21
4:22,23 34:13,17
35:23 36:12 47:3,9
47:19,22 48:14,17
50:3,8,23 51:2,5,10
51:13 74:21 75:2
75:11,14,19,22
76:12,16,22 77:2
77:10,11 80:18,22
80:23

exhibits 74:16 99:2

f

f 105:1

fact 53:19 79:19

fair 18:13,20 35:19
42:8

fairly 62:15

familiar 76:4 94:5
96:2,7

families 99:7

family 7:17 15:6,10
17:23 70:12 73:12

800.808.4958
[family - halt]

Page 110

 

86:4 95:18,19,20
95:21 102:9
far 62:16 87:13
102:23
farm 33:22,23
father 8:12 94:14
february 22:8
federal 5:5
feel 98:4
feelings 102:17,20
102:2]
fell 16:10
felt 53:20 63:21
filed 29:8,14 41:17
89:20 93:10,14
finally 51:13 65:23
77:5
find 52:4 63:11
fine 7:11 34:23
36:16 64:14 88:22
97:11
first 5:17 15:21
16:20 22:8 33:1
43:10
five 18:14
fixed 14:7
flip 75:23
florida 9:1 10:10
folks 64:18 69:4
70:7,17 80:16
follow 26:8,21
66:13 80:8 86:13
103:23
followed 24:23
following 5:14
follows 5:18
fond 15:9
force 2:10
forced 93:6
foreclose 104:9

877-373-3660

foregoing 5:6 105:6
105:10

form 2:18

formal 82:3

fort 22:15

forth 10:12 17:3,5

foster 78:6

found 26:1 79:4

four 92:13 97:9

fowler 2:2 5:9

frame 20:10 37:13
70:9,20

freely 103:18

friend 10:11 11:19
19:17 53:6 56:22
57:1 60:2 61:4,6,17
61:19 69:12,17
70:3

friend's 11:21

friends 18:11 30:15
30:17,18 31:3,11
53:4,12 56:11 57:5
59:23 69:19 87:8
87:10

front 58:10 102:12

full 2:11 5:21

funeral 65:2 69:20
102:2,3,5

further 2:7,15
105:14

fussing 53:5

g

gadsden 7:20 8:19
9:4,7 15:16 22:14
22:18 30:19 31:4
31:12 44:15 57:6
84:17 87:3 91:5,10
91:18 92:2,3,23

gaillard 3:10 4:3,5
5:20 6:1 64:13,16
81:19 101:3 103:21

104:3

generally 15:2
35:13 76:10 85:19
85:20

getting 7:13 16:10
46:15 51:16 92:16

gibson 2:2 5:9

girl 53:6

girlfriend 53:8,22
61:16 88:10,14

girls 12:22 54:22
57:6 61:15 68:20
70:14

give 6:14 18:18
82:8

given 6:3 17:23
63:16 105:11

giving 6:10,22 41:2

glad 7:10 102:10

go 6:6,16 7:6 11:18
18:6 21:4,10 23:16
23:23 25:8,18
27:18 41:7 43:20
46:13,21 49:15
66:8 81:8 84:21
95:8,15,16 98:3

going 20:21 23:17
25:6 33:13 36:14
40:7 42:1 43:9 46:5
46:9,16 47:3 53:18
54:2,4 60:18,19
64:17 70:22 81:8
104:7

good 14:10 36:4
54:6 62:5 64:11
95:15 98:14 104:5

goodyear 93:1

google 74:22

gosh 73:15

gotten 46:4 73:17

Veritext Legal Solutions

government 90:7

grandfather's
32:23

grandmother 28:5
79:12

grandparents
15:11 87:8

grave 95:8,17

gray 1:14 13:8
14:14 16:18 23:6
34:3 48:2 71:9 76:5

greensboro 2:2 3:7
5:10

grew 8:21

ground 6:7

grounds 2:20

growing 9:6 99:7

guess 7:12 14:12
16:16 17:6 19:21
38:18,21 39:21
45:23 52:18,19
63:12 66:13 67:19
68:4 79:13 80:7
84:20

guilty 47:6 48:4,7
49:1

gun 42:19,22 43:3
43:7 44:3 62:21
63:8,16

gunshot 101:19

gunshots 79:14

guy 19:19 53:5
61:12,19 62:3

h

hair 69:18 71:2
hairdresser 10:15
19:19 59:21 90:17

hale 37:4,9

hall 44:8

halt 104:17

800.808.4958
[hand - jeremy]

Page 111

 

hand 24:6

handle 83:8

handled 35:18
63:22

happened 12:2,5
13:7 19:8,9 20:10
36:22 38:23 39:23
45:22 52:15 53:4
56:2 68:9 80:10
101:13 102:11
103:6,13

happy 56:17,21,23
57:3

harassment 48:11

hard 102:17,20,21

harm 23:8 32:3

harmed 30:7

hassinger 3:19

hate 52:12

head 6:13 29:7
84:21 100:22
101:18

health 66:6,22
91:18,19

heard 11:12 27:16
31:19 66:16 101:19

hearing 105:12

held 72:12 89:19

helmsing 3:12

help 6:7 18:1 34:10
55:1 85:11,12 87:6

helped 13:17 20:3,4
20:8

helpful 87:19

helps 7:1 85:22

herlong 3:12

high 15:18

hinch $ 1:22 5:1
105:20

hit 10:12 23:16
24:5,6,7 25:7 26:9

877-373-3660

29:7 hunting 98:4
hobby 44:6 hurt 27:22,23
hold 69:16 husband 8:9 10:17
hollered 66:7 14:13 17:12 21:22

hollering 67:4
home 11:19 21:5
33:3,21 65:2 66:6
66:22 69:20 75:5,6
91:1,14,17 102:4
honeycutt 30:21
hopefully 104:3
hospital 91:9,11

29:19,20 30:2 35:1
35:18 37:2,10
39:10 41:15 42:22
43:13 44:4,5 46:4
52:2 63:4 64:1,2
74:1,8 81:23 82:12
82:13,21 83:9
89:17 91:21 96:21

101:22 97:22 98:3,5,10,11
hour 83:10 99:23 103:17
hours 102:6 husband's 35:4
house 13:13,15,22 i

15:13,22 16:3,10  igea 17:10,18 18:7

16:13,14 18:3 20:5 97:15 39-12 49:13

20:6 21:8,20 22:2 67:6 15 " ,

24:18 25:3,13,14 identification

25:17 26:1,10
28:12 29:3 32:23
33:20 39:16 42:20
43:2 45:16,19,23

34:15 47:11,21
48:16 50:5 51:4,12
75:4,13,21 76:14

53:14,16 54:23 lena cae 18
59:18,23 66:5,17 5.3.49
66:18,19 67:13 impossible 104:13

71:5 76:2,7,18 77:3
77:17 78:3 80:2,3
80:11 84:20,23

incident 13:7,8,19
17:13 20:10 25:1,9

86:22 87:3 89:58 58?
400-1 101-8 38:19 39:2,11,13

98:3 99:1 101:8
huh 6:13,14 18:19
20:7 22:7,22 24:15
26:12 30:3 31:5
33:15 35:5,9 36:23
46:2 49:2,22 54:11

39:13 41:11,19,23
42:17 43:3 44:3
45:11,12 46:17
48:11 49:4 82:22
incidents 27:22

60:9 77:18 91:20 onda 4:7
91:23 100:7 indicated 40:15

Veritext Legal Solutions

indicates 40:8 70:5

indication 46:5

influence 98:18

information 7:14
45:20 51:16 52:20
56:5,12 63:4,15
65:4 68:9 73:12
84:4 103:9

initially 8:14 37:2
47:5

inspected 16:3

insurance 71:13
72:1,4

interested 61:18
92:14,16 105:17

| interesting 83:13

83:21
interviewed 79:7
introduced 93:23

95:3
invest 16:14
invested 72:8
investment 16:15
involved 35:17

47:13 79:14 86:10
ironic 14:18
irrelevant 67:17
issue 27:7
issues 19:20 27:6

54:14

j
jack 19:21
january 22:5 31:22

38:6,17 45:22

55:17 56:16 67:1
jealous 61:9 62:1
jenkins 2:2 5:9
jeremies 69:13 71:6
jeremy 69:2,3,10

69:11,12,14 103:16

800.808.4958
[jo - lived]

Page 112

 

jo 99:21

job 10:16 16:9
26:16 92:19,22

jobs 90:20

john 3:4,6 82:5
83:10 103:21

johnson 69:3,10

jr 92:2

july 2:4 5:8 25:2,9
27:21 35:7 36:11
38:20,23 39:11,12
41:19 42:17 46:16
48:11 49:4 56:16

junior 15:18

justice 29:23 91:22
92:15

k

kaci 11:8 12:17
13:9 15:14,15,16
23:7 32:4 38:1 46:1
51:22 62:22 65:2
71:23 78:1 86:23
101:8

kaci's 21:22 32:9
102:18

karen 1:225:1
105:20

kayla 11:8 12:17,19
32:4,12,18 33:3
72:13 78:2,9,19,22
78:22 79:1,7 86:23
99:16 103:15,18

kd 1:11

keenan 32:19 33:9
34:1,10 97:21,23
98:3,12 99:20
100:20,21

keenan's 52:6

keep 7:1 60:21

ken 6:1 74:4,12

877-373-3660

kept 19:11 28:12
44:9 102:2

kids 11:16 17:4,9
21:4,8 42:12 52:8
53:13 60:22 70:3
102:13

kill 62:22

killed § 13:8 21:23
22:11 28:10 29:12
43:7 51:22 55:23
61:3 66:11

kin 105:15

kind 12:4 13:9
19:14,21 27:7 29:6
36:20 45:13 46:4
49:11 50:7 52:21
55:6 60:11 72:1
85:15 86:1 91:7
104:16

kinney 3:17 4:4
81:9,13,15 82:4
104:7,21

knew 12:1 21:2
28:7,22 29:4 30:19
36:14 47:1 49:14
59:12 63:19 67:16
76:9 79:9,10,11
80:1,3 99:7,10
101:6

knocked 101:20

know 7:3,5,9,15
13:22 14:15,23
15:3 16:8 17:14
18:1,4,16 19:8,18
20:9,20,22,22
21:13 24:1,11,13
25:10 26:21,22
27:4,5,9,14,21
28:18 30:6,10
31:21 34:12 35:12
36:6,11,17,17,18

38:12 39:1,9,20,22
40:18,22 41:6,10
41:14,17 42:11,21
42:22 43:5,6,19
46:8 47:16,18
48:19 49:7,8,10,16
49:19 $1:22 52:10
52:14,15,16 53:18
54:3 55:13 56:12
56:12,13,20 57:10
58:2,5 60:6,12
61:22 62:4,10,13
63:2,6,9,11,18,21
66:1,6 67:7,14,17
67:21,22 68:3 69:4
69:23 71:6,18
72:20,23 73:11,17
74:8,10,13 78:5,14
78:16 79:1,4,15,21
80:4,12 81:4 82:2
83:11,12,23 84:3,3
84:9,15 85:1 86:6
86:10,14,19 87:13
87:21 88:9,10,20
90:3,8,9 92:17
93:16,23 94:7,9,11
94:13 98:8,9 99:3,5
99:8 100:4 101:12
102:1,11,16,22,22
103:1,4,4,5,7,11,14
103:16,20
knowing 55:7
knowledge 16:17
31:16 63:15 71:10
knows 52:1 98:20
kramer 54:9 65:11

]

} 1:17
lady 80:1 102:12
laid 92:7

Veritext Legal Solutions

| live

large 2:1 5:3 14:4

late 21:3

law 2:1 3:5,11,18
5:8 96:22 97:5

laws 2:12

lawsuit 81:16 93:10
93:13

lawsuits 64:4

leach 3:12

leading 2:18 31:21
34:3

learn 39:22 56:14

learned 52:15 80:9
80:15

leave 15:7

led 52:20

left 44:19 54:6

legal 86:6

legally 41:2

lester 94:5

license 26:18 27:4

licensed 1:22 5:1

life 8:23 9:4,6 13:3
18:5 71:13,20 72:1
72:3

lights 58:13

liked 44:7 85:11
92:18

likewise 104:15

line 14:15

lines 29:1

little 7:13,18 13:18
13:23 38:19 51:1
64:22 65:15 78:22
89:15

10:2 12:7 22:14

33:18

lived § 7:22 8:1,22

9:3 10:3 11:20
13:12 14:17 15:11
19:13 21:5,6 31:3

800.808.4958
[lived - murder]

Page 113

 

32:21,23 33:2,5
53:6,7 62:12 74:18
75:6 76:5 77:3,6
79:22 80:2 90:20
99:6

lives 22:15

living 7:19 13:9
34:8 44:11 78:2

loan 90:5

local 44:14

location 14:2,3
33:19 59:21 75:9
77:16

locked 31:1

long 7:3,6,22 13:15
17:17 18:12 19:6
33:5,22 60:6 61:23
92:11

longer 13:20 94:16

look 18:7 43:20

looked 16:13 32:6,9
43:21

looking 16:4,17
28:14 37:1 80:2

looks 37:2,7,8 38:3
48:2 51:15 72:15
72:19

loop 10:4 32:20

lose 23:18 26:16

lost 14:19 88:5,7

lot 14:5,8 15:9,10
17:3,5 18:2 26:19
26:23 29:21 34:6
40:23 45:20 54:1
102:8 103:16

lots 43:15 70:13

loved 11:23
m
ma'am 84:8

maiden 70:12 99:5

877-373-3660

management 49:6
49:12,16 50:11,12
50:15 51:7,17

map 4:17,18 74:22

march 37:16,19
50:18

marjean 28:3,4
29:2 32:19 33:7

34:1 52:6 61:3 79:6

94:17 98:1 99:21
100:3
marjean's 33:2

45:16,19 94:2 97:8

mark 47:3 77:9
80:21

marked 4:8 34:14

34:16 35:23 47:10

47:20 48:15 50:4

51:3,11 75:3,12,20

76:13,23 77:12
80:19,23
market 13:13,16

14:3 20:6 21:9 75:8

75:16 76:2 77:16
78:3 89:5
marking 74:21
marriage 88:19
married 9:10,14
10:1,3,14,21,22
11:3 30:22 33:1
88:13 94:16
marry 9:11
matched 102:7
materials 73:5
matter 67:16
mayor 93:22,23
meculley 3:4,6

12:14 64:11 104:2

104:19
mean 17:3 19:20
34:22 35:2 36:6

44:23 56:16 61:13
61:13 63:23 66:18
86:7 88:9 102:22
103:5
meant 15:19 16:11
80:21 101:4
meet 60:19 86:17
members 102:9
memories 15:9
memorized 43:19
57:22
mentioned 9:19
15:16 17:11 28:23
31:17 36:7 49:14
59:16,20 64:21
68:14 77:6 85:4
96:20
mentioning 64:17
mercedes 11:17
message 70:9
messages 56:9
70:17
messed 16:1
met 10:9 14:16,23
60:23 80:5 86:21
metlife 71:18
michelle 54:9,11,12
54:13 55:10 56:10
65:11,23 66:4,16
66:21 67:9,23
michelle's 66:17,19
middle 79:15 99:23
mile 19:13 77:7
miles 77:20
million 71:22
mind 18:8
minute 12:12,18
13:21
missing 28:13
mitchell 1:8 8:6
9:12 10:2 11:9 13:2

Veritext Legal Solutions

37:23 38:1 75:6
94:4,12 99:17
mitchell's 98:21
mitchells 94:12
mobile 3:15
money 92:17
money's 72:12
montclair 3:20
morning 6:8 55:21
55:22 67:1,3,13
79:5
mortgage 89:20
mother 8:6 33:11
78:6 87:7 98:21
99:6
mother's 87:10
mothers 70:4
motor 11:13
motorcycle 11:21
12:4
moundville 8:2
10:6,8,18 11:2
12:23 13:10 22:3
31:12 36:13 42:18
44:2 45:3 57:7
59:22 60:3 68:15
68:16,18 73:6,7
76:20 81:16 90:20
90:21 93:17 96:4,7
96:12 97:2 99:9
102:13
move 13:17 15:6,17
20:4,4,8
moved 10:13,20
13:12 23:15 75:8
moving 14:2 15:16
61:20
mu 1:11
municipality 35:14
murder 82:22
95:23 96:18

800.808.4958
[muscle - paige's]

Page 114

 

muscle 29:6
n

n 1:173:1 4:1

name 5:21,23 28:6
30:23 33:14 53:23
54:9 57:2 60:17
62:2 67:4 69:5,21
69:23 70:12 78:10
80:4 81:14 83:6
87:1,16 91:16 99:5

names 62:6 69:5
93:3 96:15

navy 92:10,12

necessarily 38:13

necessary 2:16
82:5

need 7:8 19:17
43:19

needed 39:8 45:12
85:12 86:5

neighbor 53:9
98:22

neighbors 79:22
80:10

neither 105:15

never 7:5 18:23
23:9,23 24:16,21
24:23 45:9,13 80:5
85:13,15 97:4,17

new 22:2 62:15

newman 3:13

news 98:17

newspaper

nice 14:7

niece 22:10,12 69:7

night 29:3 39:23
40:9,13 41:8 42:20
45:17,18,21 46:3
51:23 52:14 54:4
54:18 55:16,19
56:15 58:12 66:11

43:10

877-373-3660

68:10,19,20 79:15
nine 78:21
nodding 6:13

100:22
north 84:21
northern 1:3
notary 1:23 5:2
note 43:20
notes 43:14,15

63:19 73:23 74:1

81:22 82:12,14,18

82:20 83:12,14

104:1,12
notice 4:23 80:21

81:5
number 34:13 47:9

47:19 48:14 50:3

51:2,10 64:4,6,10

75:2,11,19 76:12

76:22 77:11 80:18
nurse 66:7,22 91:4

91:7,8,8
nursing 91:14,17

0

o 1:173:10
objection 104:20
objections 2:17,20
observed 34:3
obsessed 57:11
obviously 80:7
occasion 87:3
occasions 59:16
96:21

occurred 25:2
38:17 41:11,13
51:23 52:14 65:7
65:13 67:7
occurring 52:23
odd 19:14
offered 2:22

office 3:14 44:19,20
83:5

officer 50:18

officers 96:11,22

offices 2:1 5:8

oh 37:18 40:10
73:15

okay 6:6 7:10 8:4,8
8:19 9:3,13,16 10:1
10:20 11:11 12:15
12:21 13:19 18:13
21:18 22:17 31:11
31:18 33:13,18
36:19 37:15 38:10
40:4,10,13 41:13
41:21 45:1 47:22
50:6,21 51:9,20
52:7,16 54:12
55:20 56:1 59:11
62:7,20 64:3 66:20
69:8 71:23 72:12
73:3 76:15 77:5
79:18,21 81:7,11
83:21 84:15 85:7
85:10,17 86:8,11
86:13 87:2 88:3,15
89:2,4,19,23 90:9
90:23 91:5,9,16
92:11 93:2,5,21
94:10,21 95:11,13
95:21 97:4,11
98:10 99:11,19
100:1,4,10,13
101:17

old 12:19 17:9
78:16,19 86:19
100:4

older 15:15 78:22
88:23 89:2

once 11:3 22:21

Veritext Legal Solutions

open 67:23
operating 12:3
opportunity 104:9
oral 5:13

order 4:11 47:4
50:7

oriented 74:16
original 9:2
originally 10:18
outcome 46:22
outside 66:8 91:1
overheard 39:6

Pp
1:17 3:11

p-c. 3:6,13,19

p-m. 40:9 104:22

pad 82:15

pads 43:14,20

page 4:2 46:1

paid 72:5,7 90:14

paige 1:7 8:6,19
12:22 13:8 15:18
15:22 18:21 22:17
23:11 24:12 25:3
26:8 27:18 28:8
30:9 32:1,20 34:10
37:23 38:21 45:18
46:19 47:16 51:21
52:22 53:10,15,16
54:13,23 55:5 57:9
58:9 61:15,17
62:22 65:2,19,20
66:11 68:15 71:3
71:13 72:5 74:18
78:1 79:23 80:3
84:13 85:4,7 87:5
89:4 90:16 95:16
95:23 101:7 102:18
103:1

paige'’s 8:12 31:2
32:8 45:23 56:7,15

800.808.4958
[paige's - reason]

Page 115

 

65:19 66:18 71:5
96:18 99:22
painting 28:11
panama 10:9
paper 7:2 24:19
25:23 26:3 34:21
paperwork 8:9
16:2,5
parents 33:10
87:10
parked 39:19 58:23
parnell 22:13 69:2
69:6
part 35:17 46:14
48:18 49:5 50:19
81:2 89:8 91:14
92:9
participated 85:14
parties 1:19 2:19
105:16
passed 8:17 11:12
12:21 14:13 17:12
37:15 72:6 101:15
payne 22:15
peggy 69:2,8 71:2
people 16:8 20:8
31:8 42:23 44:19
46:11 64:4,6 85:12
85:12 97:9 102:9
period 56:18
perry 33:21,22
52:5 99:15,15,17
100:4,10,18
perry's 103:16
person 86:3,5
personal 1:5 8:14
37:3,11,22 83:15
personally 44:1
45:2 93:18
phelps 2:1 5:9

877-373-3660

phone 31:1,2 56:6
56:7,15 57:13,15
57:23 58:18 65:16
65:19,19,20 68:23
70:6,7 104:1

photo 4:20,21,22

photos 4:19 75:23
76:17

picked 29:5

picture 77:3

pictures 74:15

piece 24:19 25:23
26:3 34:21

place 13:12 33:21
70:1 75:5,6

places 19:12

plaintiffs 1:10 3:3

plant 9:1 44:17,20
92:8,23

plea 4:12 48:1,18

please 5:21 82:7
83:20

pled 47:6 48:3,6
49:1

point 7:8 9:10
11:13 14:12 18:22
20:18 21:13 42:19
44:2 54:21 60:8,23
62:16 67:21 77:20
81:10 104:19

police 23:15 24:1
24:10,20 29:14,19
39:8 40:8,14 41:17
42:17,23 45:5,15
63:7 83:5 96:6,8,11
101:9,18

policies 96:3,8

policy 71:19,20
72:4

politics 102:4

porch 57:12 58:11
58:13,20 80:6
101:20

porter 3:19,19

possibility 27:10

possible 82:8

post 3:14

potentially 46:6

powers 10:4 32:20

preacher 68:22
102:17,18

preface 52:19

pretty 9:4

print 105:9

prior 2:22 60:8

probably 15:14
19:7 21:12,12
30:23 33:8 38:12
90:11 103:22

probate 37:4,9

problem 27:1 28:22
85:16

problems 26:19
27:1

procedure 5:6

procedures 96:3,8

proceedings 5:14

produce 73:4,17
83:19

produced 104:18

profession 90:17

program 50:10
51:7 85:14,22

progressed 62:16

property 13:2

provide 82:7

provided 5:5

public 1:23 5:2

pulled 26:18

purpose 83:23

Veritext Legal Solutions

pursue 92:19
pursuing 92:1
put 17:17

putting 35:22

q

 

question 6:23 15:4
16:19 70:23 80:8
81:1

questions 2:18,19
6:9 63:10 64:5 79:8
81:9,17 97:14
101:1 105:7

quit 60:7

quite 66:13

r

r 3:1,17 105:1
ray 1:5,14,21 5:12
5:16,22,23 8:10
81:14 82:6 90:23

97:14 100:23
104:11,21

read 6:16 36:1

reading 2:8

ready 15:22 28:11
56:19 61:21

real 16:6 54:8

really 14:4,7 16:5
16:23 17:10,18,19
19:20 20:22 25:10
26:15 27:9,15
28:16 29:19 33:6
34:5 35:17 40:5,21
41:1 61:13 62:15
67:16 73:18,20
80:23 81:17 83:8
85:17 86:10 87:5
102:22,23 103:3

reason 7:9 14:1
43:8 53:17 85:17
87:15,20

800.808.4958
[reasons - see]

Page 116

 

reasons 15:8 86:6
recall 98:11
receipt 51:16
receive 104:11
received 73:6
reception 95:5
recess 64:15
recharacterize
98:15
reconvene 104:4
record 23:14 81:2
81:21 104:16
recording 57:12,15
57:17,21 58:8,9,15
58:16,22
recordings 58:1,5
records 90:4
redirect 4:5 101:2
reduced 105:8
reevaluate 104:17
reference 38:11
referral 50:10,18
referring 49:21
50:9
refusing 86:4
regard 74:4
registered 91:8
regular 20:12
rehab 17:20 84:10
84:16 85:8 91:13
91:18,19
rehabilitation
85:21
relate 49:10
related 41:18,22
47:4 73:7,13 82:22
94:7 103:10
relating 2:12
relation 100:5
relationship 15:3
16:18 19:2

877-373-3660

relative 94:4

relay 42:4

relaying 98:11

remarry 18:22
88:7

remember 6:12
9:13 12:9 16:20,22
17:1,2,8 18:9 21:14
23:19 24:2,8,22
26:1 29:9 30:16
33:6 34:21 36:5
40:5,11 42:7 43:5
43:11 45:10 47:2
57:2,20 58:7,11
60:18 62:2,5 65:18
70:16,23 71:6,7,16
71:21 73:20,22
78:11,12,15 83:6
87:1,15 88:20 90:4
94:1,3 95:7 96:14
97:10,12 99:6
102:14

remind 23:2

rent 90:14

repeat 98:13

report 24:10,16
29:8,14 40:8,14
41:18

reporter 1:23 5:2
6:11

repossess 89:13,18

represent 6:1 81:15

representative 1:6
8:15 37:3,11,22

represents 105:10

reputation 98:20

request 73:3 82:3

requirements
50:17

reserve 104:4

respective 1:20

responded 42:18

response 6:14

responses 64:7,19
68:14

responsible 86:3

responsive 73:18

rest 70:22

result 49:4 105:17

retire 93:6

retired 29:21 44:7
44:12,16 91:12,12
92:5

returned 43:3
62:23

reviewing 36:2

rick 64:21

rickey 53:5,11 54:7
54:14,15 55:10,11
55:12 62:11 66:2
68:8

rickey's 53:14
54:23

ride 60:5 76:8

right 7:20 8:16
9:22 11:2,5,9 13:1
16:16 25:20 26:13
31:15 32:6,10
37:12,13,19 39:17
46:19 51:21 60:6
62:18,19 64:3 70:1
75:10 80:3 91:12
94:6 95:4 99:11
103:23 104:5

rip 90:15

river 61:16

m 91:8

road 3:20 10:4,5
12:2,7 14:2,17,20
14:21,22 19:13
21:6,6,7 32:20 53:8

Veritext Legal Solutions

68:6 75:1
robertson 6:1 74:5
roddenberry 69:4

69:22
ron 99:4
ronnie 94:12,14

98:21 99:21 100:2
ronnie's 94:16 99:5
room 103:17
rouse 3:13
rules 2:12 5:5 6:7
run 19:15 74:19
running 19:11
rural 90:5

Ss

s 1:17,17 3:1

safe 14:10

safer 16:15

safety 60:20

salon 70:2

saturday 29:3,11

saw 9:20 11:11
22:1,4 23:9 50:22
58:23 65:1 103:15

saying 6:13 29:2
45:8

says 9:2 40:9 50:15
68:23 73:16

school 15:18 71:3

second 15:23 76:19
76:19 77:17

secretary 44:8,13

see 12:11 19:6 20:2
20:16,23 22:8 23:5
23:7 24:19 32:22
37:7,10 38:5 45:17
47:7 48:4,5 50:14
50:19 52:16 56:19
58:14 60:12 70:11
80:5 81:7 84:22
87:18 97:8,12

800.808.4958
[see - swap]

Page 117

 

98:18 99:4 101:5
seeing 16:21 17:15
19:10,12 20:11,12
87:12 88:12
seen 24:16 29:16
34:9,19,20 39:15
48:19,20,21 81:4
self 21:9
sell 15:21 89:11
send 64:4
sent 36:12 73:5,13
73:14 81:5
sentencing 49:5
sentiment 98:16
september 47:7
48:3 62:23 63:17
sequence 103:13
series 75:22
service 11:22 68:20
102:19,19
sessions 51:6
set 47:6 51:5 55:6
setting 48:23
setup 53:20
she'd 13:22
sheriff 97:7
sheriff's 97:5
shock 102:15
shooting 67:14
shop 60:3
short 64:15
shortly 96:18
shot 46:1 101:7,9
101:17 102:12
show 34:16 38:5
47:22 50:6,23
59:17 63:15 65:22
76:15 77:9
showed 47:16 61:7
70:6

877-373-3660

showing 70:8

shows 36:10 47:5
65:16 69:1 76:17
77:15,19

side 79:22 80:3,11

sides 64:6

signature 2:8 35:3
35:4 36:8 105:20

signed 35:1,8 36:10

sill 60:12

similar 87:16

sing 95:9,17

sister 32:13 87:23

sit 31:18 44:22 45:1
63:14

situation 25:9
38:15 48:18 49:17
55:1 59:8 73:8
101:23

six 7:23 11:16

sixty 7:23

small 17:4 19:16
72:16,17

smaller 14:9

smart 19:19

sold 13:13 75:7

somebody 31:19
52:3 57:7 85:20
86:7

somebody's 18:5

soon 82:8

sorry 8:22 10:5
50:2 70:21 93:20
95:14

sort 6:7 24:10
29:13 81:18 93:5

sound 32:10 37:13
94:5

sounded 95:2

sounds 26:8 35:16
54:21 55:5 62:14

67:11 94:6
southern 1:2
speak 28:19 96:10
speaking 95:1
special 90:5
specific 42:7 45:12

51:1
speculation 56:3
spend 20:1 61:16
spent 22:3
spoke 45:14 99:23
spoken 96:21
sponsor 17:23 85:5

85:19 86:1,12
spot 64:12
spouse 88:5,8,17
spouses 14:19
Stagg 69:3,15
stalking 57:14

59:14,15
standing 58:20

101:20
start 7:12 61:21
started 6:8 7:6

14:13 16:21 60:15

81:20 91:13
state 1:23 5:2 92:2

105:3
statement 4:10

34:18 35:15,22

73:9
states 1:1
status 72:3
stay 12:23 15:19
stayed 10:22 13:1,4
steel 44:14,17,20

92:7,23
stenotype 105:7
step 85:14
stepfather 33:12

97:23

Veritext Legal Solutions

stepsisters 88:2,4
88:16
stipulated 1:18 2:7
2:15
stipulation 5:6
stored 43:16
story 88:21
straight 94:22
straightened 16:5
street 11:20 12:6
13:14,16 14:3 20:6
21:9 53:7 75:9,16
76:2,19 77:16 78:3
79:23 80:13 89:5
stuff 11:23 18:2
26:5 34:7 35:3
45:16 60:4 104:14
submit 35:15
submitted 37:8
substance 27:5
successfully 50:16
successor 37:22
sue 35:14
suite 3:7,20
summer 21:13,16
supervision 105:9
supplement 81:18
supposed 22:7,10
23:23 71:4
sure 6:22 12:15
21:4 25:15,20
35:21 36:4 42:6
47:1 53:21 56:22
63:19 64:13 67:5
73:19 84:6 85:13
95:12 100:9 104:2
surprised 46:11
99:14 100:11,12,19
suspend 103:22
swap 70:15

800.808.4958
[swing - try]

Page 118

 

swing 84:22
sworn 5:17
sylvia 1:5,14,21

39:1 43:2,10,12
48:20 52:13 53:3
56:11 65:15 78:5

 

5:12,16,22 78:13 83:13 89:1

t telling 26:4
t 1:17,17 105:1,1 temporary inn,
take 6:2,15 7:8 ten 17:15 78:

terms 49:1 54:6
58:8 72:5 74:18
testified 5:18 97:16

61:15 64:14 82:12
82:14,18 83:12,14

93:19 95:10
taken 1:22 101:22 a 33-93
105:6 testily 22:

text 54:1,5 56:9
60:16 65:23 70:9
70:17

thank 51:20 104:21

thanksgiving 60:21

thereto 2:23 105:8

thing 14:18 25:5,7
25:14 29:7 41:4

talk 6:21 16:6 19:4
28:15 31:9 34:6
38:13,14,15,19
41:1,21 44:1 53:14
54:3,4 60:16 65:21
66:2 68:1 71:3 83:5
83:9 95:22 98:4
103:19 104:10,14

talked 10:1421:13 42'7;10,13 65:16
34-2.21 27:20 84:13 86:9 102:12
28:13,20 29:19 hens ete 6
32:8 35:2 39:3 things 7:6,14,

10:16 23:10,13
24:17 36:19,21
39:5 44:9 56:21
74:18 83:3 84:7
98:14 104:18
think 7:49:20
13:22 14:6 17:9,12
18:15 20:20 24:9
24:20 25:11,13

41:14 42:23 53:10
53:10 56:11 60:19
63:7 64:9,20,22,23
65:12 73:9 74:17
83:10,11 95:6
97:21 98:2 103:18
talking 13:20 17:13
40:19 53:11 54:13
57:13,18 58:14,17

26:3,14 27:10
ae 99:5 60:19 28:15 29:13 30:22
task 84:1 31:21 35:1 45:18
telephone 69:1 48:22 49:10 51:1
70:8 52:4 53:22 54:1

$5:9,10 57:11
58:23 59:1,2 61:12
61:23 64:16 66:2

tell 5:21 11:15 15:2
23:12 27:11 28:2
30:11 34:2 36:17

69:11,16,17,20
70:1,10,14 76:18
78:18 87:1,5 88:11
88:12,13,15,18
90:1,18 97:7,13
98:6 100:23 103:21
104:5

thinking 21:15
40:6,16

third 48:10 99:23

thomas 3:10

thought 13:4 14:11
16:14 55:6,9,10
67:2 89:17 98:17

thousand 72:18

threaten 32:4

threatened 27:23
30:7

threats 23:8 59:9

three 28:10 49:9
50:6 78:6

thursday 29:12
45:18 67:1

tiffany 22:13 69:2,6
71:4

time 2:21,21 14:15
15:21,23 17:17,22
18:12 19:6 20:1,2,2
20:10,13 21:11
22:4,20 23:4 33:22
37:12 40:5 43:21
$1:21,22 57:8
58:12 60:23 61:16
61:23 65:1 66:6
67:6 70:8,20 74:13
74:14 78:8,20
79:11,23 83:10
88:11 90:12 91:15
93:1,22 96:17
103:3

Veritext Legal Solutions

877-373-3660

times 15:12,20 19:3
19:6 23:5 28:9,10
40:23 53:10 63:8
65:22 78:7 93:4

today 6:3 17:13
31:18 45:1 63:14
81:6 104:6

told 18:2 19:4
23:10 27:8,11
29:15 30:8,11,13
35:2 36:3,4 39:4,7
42:5,15 45:19
53:23 56:22 59:13
60:17,17 65:17
66:4 67:9 79:7,10
84:18 88:20 95:7
97:20 100:10 102:1

tom 5:23

tony 94:5,6 95:3,16
95:22

tony's 95:20,21

tooth 23:18

top 50:19

tore 61:14

town 19:16 20:17
60:12 62:12 90:13
102:3,21

trades 19:21

trailer 14:7 33:2,4

transcript 105:11

treasurer 44:13

treasury 44:8

trial 2:21 47:6

tried 15:12,20 17:9
87:6 92:20

trouble 26:15
89:16

truck 59:2

true 67:20 105:10

try 6:20,21,23
16:19 55:1 82:7,10

800.808.4958
[trying - younger]

Page 119

 

trying 17:16 18:1
26:19 39:22 52:17
57:8 94:21

tuesday 61:2

tuscaloosa 2:3 3:8
5:10 11:2

two 11:7,16 12:19
15:12,20 17:16
19:7,8,8 20:9 30:18
42:12 43:23 53:4
57:6 60:10 77:21
88:2 99:22

type 86:9

u

u 1:17

uh 6:13,14 18:19
20:7 22:7,22 24:15
26:12 30:3 31:5
33:15 35:5,9 36:23
46:2 49:2,22 54:11
60:9 77:18 91:20
91:23 100:7

understand 7:19
8:4,8 9:9 13:6
26:17 40:3 46:17
71:12 86:5 88:1
95:13 101:15

understanding
20:17 39:14 55:15
77:22 85:20 101:7
101:10 103:12

undertake 84:1

unfortunately 63:9
104:10

union 44:8,14,14

united 1:1

upkeep 14:5,9

upset 39:4 40:21
41:15 59:6 102:8

use 74:16 83:15

877-373-3660

Vv

vacant 80:12
vehicle 11:13 59:1
verbal 6:14
verify 84:6
video 58:15,16,22
views 77:15
violence 48:10
visit 20:1 21:19
22:18 86:9 87:2
visitation 95:3
visited 18:4
visiting 11:23

Ww

wachovia 16:1,7
wait 12:11,18 13:21

waited 16:12

waived 2:9

wake 95:2

waked 79:15

walk 79:9

want 7:12,17 13:3
15:7,17 28:16
30:12 38:5,13,16
38:18 64:8,14
65:21 74:16,19
92:21 95:10 103:3
103:6,11 104:8

14:6,9 15:6
16:13 28:15 38:10
43:10 71:2,3 81:2
98:8 103:8,14

warning 46:4 97:17

warren 3:17 81:14
warrior 85:1

way 17:8,18 63:13
63:22

we've 32:8 35:23
64:9,19 73:17

wednesday 68:19

weekend 11:18
22:11 71:5

weigh 26:20

went 12:7 14:16
17:3,4,20 24:1 25:3
27:20 38:21 39:15
39:23 45:22,23
53:13,14,16 54:23
61:3 66:14 68:3,19
81:21 84:9 101:8
101:21

wide 14:6

wife 69:19

wife's 98:21 99:5

wish 28:19 67:15

witness 2:95:12
31:13 36:2 100:22
105:12

witnessed 31:20
79:2

woman 15:21

wondering 17:6
33:14 52:19 79:13

word 102:6

words 79:10 98:1

work 11:18 15:15
22:9 40:23 60:1
61:4 66:23 90:16
91:1 93:6 96:11

98:8

worked 11:17 21:7
59:22 60:3 91:11
93:1

worker 44:14
working 21:3 29:7
29:20 60:7 91:13

Veritext Legal Solutions

works 78:14 93:16

worry 30:12

write 82:14 83:24
84:12

written 83:7

wrong 79:11

wrote 43:15 44:5

x
x 4:1

y

y'all 22:18 40:19
52:9 64:7,13 89:11

y'all's 62:21 64:19

yard 14:4,9 33:2

yeah 12:18 15:5
18:15,15 20:3
21:17 25:19 28:1
61:23 68:21 69:14
87:20

year 9:17 12:9
13:18,23 17:1,2
18:7 20:9 21:12
44:23 89:15,16
102:11,13

year's 22:2

years 7:23 12:19
17:15,16 18:14
19:7,9 32:21 33:3
43:23 44:10 60:10
92:13 99:10

yelling 67:3

yellow 43:14 82:15

younger 32:12
100:8

800.808.4958
 

 

Alabama Rules of Civil Procedure
Part V. Depositions and Discovery

Rule 30

(e) Submission to witness; changes; signing. When
the testimony is fully transcribed the deposition
shall be submitted to the witness for examination
and shall be read to or by the witness, unless such
examination and reading are waived by the witness
and by the parties. Any changes in form or
substance which the witness desires to make shall
be entered upon the deposition by the officer with
a statement of the reasons given by the witness for
making them. The deposition shall then be signed by
the witness, unless the parties by stipulation
waive the signing or the witness is ill or cannot
be found or refuses to sign. If the deposition is
not signed by the witness within thirty (30) days
of its submission to the witness, the officer shall
sign it and state on the record the fact of the
waiver or of the illness or absence of the witness
or the fact of the refusal to sign together with
the reason, if any, given therefor; the deposition
may then be used as fully as though signed unless

on a motion to suppress under Rule 32(d)(4) the

 

 
 

 

court holds that the reasons given for the refusal
to sign require rejection of the deposition in

whole or in part.

(F) Certification and filing by officer; exhibits;
copies; notice of filing.

(1) The officer shall certify on the deposition
that the witness was duly sworn by the officer and
that the deposition is a true record of the
testimony given by the witness. Unless otherwise
ordered by the court, the officer shall then
securely seal the deposition in an envelope
indorsed with the title of the action and marked
“Deposition of [here insert name of witness]” and
shall promptly file it with the court in which the
action is pending or send it by registered or

certified mail to the clerk thereof for filing.

DISCLAIMER: THE FOREGOING CIVIL PROCEDURE RULES
ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.

THE ABOVE RULES ARE CURRENT AS OF APRIL 1,

2019. PLEASE REFER TO THE APPLICABLE STATE RULES

OF CIVIL PROCEDURE FOR UP-TO-DATE INFORMATION.

 

 
 

 

VERITEXT LEGAL SOLUTIONS
COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

Veritext Legal Solutions represents that the
foregoing transcript is a true, correct and complete
transcript of the collogquies, questions and answers
as submitted by the court reporter. Veritext Legal
Solutions further represents that the attached
exhibits, if any, are true, correct and complete
documents as submitted by the court reporter and/or
attorneys in relation to this deposition and that
the documents were processed in accordance with

our litigation support and production standards.

Veritext Legal Solutions is committed to maintaining
the confidentiality of client and witness information,
in accordance with the regulations promulgated under
the Health Insurance Portability and Accountability
Act (HIPAA), as amended with respect to protected
health information and the Gramm-Leach-Bliley Act, as
amended, with respect to Personally Identifiable
Information (PII). Physical transcripts and exhibits
are managed under strict facility and personnel access
controls. Electronic files of documents are stored

in encrypted form and are transmitted in an encrypted
fashion to authenticated parties who are permitted to
access the material. Our data is hosted ina Tier 4
SSAE 16 certified facility.

Veritext Legal Solutions complies with all federal and
State regulations with respect to the provision of
court reporting services, and maintains its neutrality
and independence regardless of relationship or the
financial outcome of any litigation. Veritext requires
adherence to the foregoing professional and ethical
standards from all of its subcontractors in their
independent contractor agreements.

Inquiries about Veritext Legal Solutions'
confidentiality and security policies and practices
should be directed to Veritext's Client Services
Associates indicated on the cover of this document or
at www.veritext.com.

 

 
